Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 1 of 76

EXHIBIT 2
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 2 of 76

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

ANTHONY LYDON BENJAMIN

¥v.

Plaintiff,

C.A. No.: 1:17-cv-11727

FREMONT INVESTMENT & LOAN,
LITTEN LOAN SERVICING, LLP,
OCWEN LOAN SERVICING, LLP

oe

Defendants.

AFFIDAVIT OF HOWARD R. HANDVILLE
I, Howard R. Handville, do depose and state that:

] make this Affidavit in support of Defendant Litton Loan Servicing, LP and Ocwen Loan
Servicing, LLC. I hold the position of Senior Loan Analyst at Ocwen Financial
Corporation, whose indirect subsidiary is Ocwen Loan Servicing, LLC (“Ocwen”), the
mortgage loan servicer for Defendant. | have personal knowledge of the matter set forth
herein, or alternatively, I have ascertained the information herein provided based upon
the business records of Ocwen, and would be confident to testify thereto. The
information from this Affidavit is taken from the business records that include physical or
electronic records of loan activity, events and transactions (“records”).

In my capacity as Senior Loan Analyst, | am responsible for reviewing certain mortgage
loans serviced by Ocwen, including the mortgage loan and the issues in this case. I have
personal knowledge of Ocwen procedures for creating and maintaining the records. It is
Ocwen’s custom and practice that such records are: (a) made at or near the time of the
occurrence of the matters; (b) made by persons with personal knowledge of the
information in the business record, or from information transmitted by persons with
personal knowledge; (c) kept in the course of Ocwen’s regularly conducted business
activities. I am familiar with and have access to the records for the subject loan, which I
have reviewed to verify the accuracy of this Affidavit. Each of the documents attached to
this Affidavit is a business record.

The records establish that “Plaintiff Anthony Lydon Benjamin (the “Borrower”)
executed a Promissory Note in the amount of $340,800.00 with a mortgage in the same
amount to Mortgage Electronic Registration Systems, Inc. (MERS), acting as nominee
for co-defendant Fremont Investment & Loan (“Fremont”) and its successors and assigns
encumbering the property. A true accurate copy of the Promissory Note (“Note”) is
attached hereto as Exhibit 2?-A

71518358v.1
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 3 of 76

4. The records establish that the Note was secured by a mortgage (“Mortgage”) executed on
the same date in favor of MERS acting as nominee for Fremont on the property. A true
accurate copy of the Mortgage is attached hereto as Exhibit 2-B.

5. The records establish that the Note and Mortgage required the borrowers to pay principal
and interest on a monthly basis. (See Exhibit 2-A and 2-B).

6. The records establish that MERS as nominee for Fremont assigned the mortgage to
HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-
E, Mortgage-Backed Certificates, Series 2005-E on or about September 9, 2014, which
was recorded with the Norfolk County Registry of Deeds at Book 32560 Page 199. A
true and accurate copy of the Assignment is attached hereto as Exhibit 2-C.

7. The records establish that at all times relevant hereto Ocwen Loan Servicing, LLC acted
as the servicer of the loan. The records further establish that HSBC Bank USA, National
Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E held the mortgage at all times relevant to the foreclosure
proceedings by virtue of the Assignment.

8. The records establish that the borrowers were in default when the property was sold at a
foreclosure sale,

9, The records establish that on or about June 24, 2014 Ocwen mailed to the borrower a
right to cure letter. A true and accurate copy of the notice is attached hereto as Exhibit 2-
D.

10. The records establish that on or about October 11, 2014 Ocwen mailed to the borrower a
notice of default letter. A true and accurate copy of the notice is attached hereto as
Exhibit 2-E.

11, The records establish that Ocwen filed an Affidavit demonstrating compliance with
Massachusetts General Laws Ch. 244 § 35B, recording same at Book 34020 Page 146 in
the Norfolk County Registry of Deeds on April 21, 2016. A true and accurate copy of the
Affidavit is attached hereto as Exhibit 2-F.

12. The records establish that Ocwen recorded an Affidavit attesting that HSBC Bank USA,
National Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-
Backed Certificates, Series 2005-E is both the foreclosing mortgagee and holder of the
note in compliance with Massachusetts General Laws Ch. 244 § 35C, recording same at
Book 34020 Page 148 in the Norfolk County Registry of Deeds on or about April 21,
2016. A true and accurate copy of the Affidavit is attached hereto as Exhibit 2-G.

13. The records establish that Ocwen recorded a “Pinti” Affidavit testifying that the Notice of
Cure letter was sent on or before July 17, 2015 as recorded at Book 34756 Page 284. A
true and accurate copy of the Affidavit is attached hereto as Exhibit 2-H.

14. The records establish that on or about July 1, 2016 Korde & Associates, P.C. (“Korde”)
as attorney for the Defendants and pursuant to Massachusetts General Laws Ch. 244 $14,
2

7TL518358v.1
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 4 of 76

sent a notice of foreclosure sale (“foreclosure notice”), and notice of mortgagees sale of
real estate, via regular and certified US Mail, to the borrowers. A true and accurate copy
of the document reflected is attached hereto as Exhibit 2-I.

15. The records establish that beginning on or about August 25, 2016, September 1, 2016,
and September 8, 2016 a foreclosure sale notice was published in the Milton Times
Newspaper having a general circulation in Milton, Massachusetts. A true and accurate
copies of the Affidavit and related Notice are attached hereto as Exhibit 2-J.

16. The records establish that the foreclosure sale auction occurred on or about November 17,
2016 at which auction Defendant was the highest bidder for the property. Thereafter
Ocwen, as attorney for Defendants, executed a foreclosure deed transferring the property
which was recorded on or about December 13, 2016 at Book 34756 Page 280 in the
Norfolk County Registry of Deeds. A true and accurate copy of the Foreclosure Deed is
attached hereto as Exhibit 2-K.

Subscribed and Sworn to under the pains and penalties of perjury on this 20" day of
May, 2019 by Ocwen Loan Servicing, LLC as servicer for HSBC Bank USA, National
Association, as Trustee for Fremont Home Loan and Trust 2005-E, Mortgage Backed
Certificates, Series 2005-E

AeA Bets
Howard R. Handville
Sr. Loan Analyst; Authorized representative
State of Florida

County of Palm Beac
Notary Public State of Florida
f 2 » Noemi Elizabeth Morales

, aa 12 My C GG 162114
Notary Public | Noemi Morales Expires 11/21/2021

 

My commission expires: \\ \a1 | =)

71518358v.1
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 5 of 76

EXHIBIT 2-A
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 6 of 76

ADJUSTABLE RATE NOTE
(6-Month LIBOR Index - Rate Caps)
(Assumable during Life of Loan) (First Business Day of Preceding Month Lookback)

THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST RATE
AND MY MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY INTEREST RATE
CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE | MUST PAY.

September 23, 2005 BREA, CA 92821
[Date] [City] [State]

10 LOTHROP AVENUE MILTON, MA 02186

{Property Address]

1, BORROWER’S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. $ 340,800.00 (this amount is called
“Principal"), plus interest, to the order of the Lender. The Lender is FREMONT INVESTMENT & LOAN

I will make all payments under this Note in the form of cash, check or money order.
I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is entitled
to receive payments under this Note is called the "Note Holder."

2. INTEREST
Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a yearly rate of
7.750 %. The interest rate I will pay will change in accordance with Section 4 of this Note.

The interest rate required by this Section 2 and Section 4 of this Note is the rate I will pay both before and after any default

described in Section 7(B) of this Note.
*SEE ADJUSTABLE RATE NOTE RIDER ATTACHED HERETO AND MADE A PART HEREOF

3. PAYMENTS

(A) Time and Place of Payments

I will pay principal and interest by making a payment every month.

I will make my monthly payment on the first day of each month beginning on November 1, 2005 .
I will make these payments every month until I have paid all of the principal and interest and any other charges described below
that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be applied to interest
before Principal. If,on October 1, 2035 , I still owe amounts under this Note, I will pay those
amounts in full on that date, which is called the "Maturity Date."

1 will make my monthly payments at 2727 E IMPERIAL HIGHWAY, BREA CA 92821

or at a different place if required by the Note Holder.

(B) Amount of My Initial Monthly Payments
Each of my initial monthly payments will be in the amount of U.S. $ 2,201.00 . This amount may change.

(C) Monthly Payment Changes

Changes in my monthly payment will reflect changes in the unpaid principal of my loan and in the interest rate that I must pay.
The Note Hoider will determine my new interest rate and the changed amount of my monthly payment in accordance with Section
4 of this Note.

  

MULTISTATE ADJUSTABLE RATE NOTE - 6-Month LIBOR Index (Assumable during Life of Loan) (Fst Business Day

Lookback) - Singie Family - Freddie Mac UNIFORM INSTRUMENT

21 5N (0404) Form 5520 3/04

VMP Mortgage Solutlons (800)521-7291
Page 1 of 4 Initlale: L ’ i }
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 7 of 76

*SEE ADJUSTABLE RATE NOTE RIDER ATTACHED HERETO AND MADE A PART HEREOF

4, INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate I will pay may change on the first day of October 1, 2007 , and on that day every
» sixth month thereafter. Each date on which my interest rate could change is called a "Change Date."

(B) The Index

Beginning with the first Change Date, my interest rate will be based on an Index. The "Index" is the average of

interbank offered rates for six-month U.S. dollar-denominated deposits in the London market ("LIBOR"), as

published in The Wall Street Journal. The most recent Index figure available 45 days before each Change Date is

called the "Current Index.’

If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable

information. The Note Holder will give me notice of this choice.

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding Five and Nine Hundred
Seventy-Three Thousandths percentage points ( 5.9737 %) to the Current Index. The Note
Holder will then round the result of this addition to the nearest one-eighth of one percentage point (0.125%).
Subject to the limits stated in Section 4(D) below, this rounded amount will be my new interest rate until the next
Change Date.

The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay the
unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my new interest
rate in substantially equal payments. The result of this calculation will be the new amount of my monthly payment.

(D) Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than 9.750 % or
less than 7.7500 %. Thereafter, my interest rate will never be increased or decreased on any
Subsequent Change Date by more than 1.5000 from the rate of interest I have been paying for
the preceding period. My interest rate will never be greater than 13.7500 % of less
than 7.7500 %.

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly
payment beginning on the first monthly payment date after the Change Date until the amount of my monthly
payment changes again.

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of my
monthly payment before the effective date of any change. The notice will include information Tequired by law to
be given to me and also the title and telephone number of a person who will answer any question I may have
Ttegarding the notice.

5. _BORROWER’S RIGHT TO PREPAY

T have the right to make payments of Principal at any time before they are due. A payment of Principal only is
known as a Prepayment. When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I
may not designate a payment as a Prepayment if I have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder
will use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note
Holder may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount before applying
my Prepayment to reduce the Principal amount of the Note. If I make a partial Prepayment, there will be no
changes in the due dates of my monthly payments unless the Note Holder agrees in writing to those changes. My
partial Prepayment may reduce the amount of my monthly payments after the first Change Date following my
partial Prepayment. However, any reduction due to my partial Prepayment may be offset by an interest rate
increase.

6. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest
or other loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a)
any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b)
any sums already collected from me which exceeded permitted limits will be refunded to me. The Note Holder
may choose to make this refund by reducing the Principal I owe under this Note or by making a direct payment to
me. If a refund reduces Principal, the reduction will be treated as a partial Prepayment.

1815N2MS 01/01 Page 2 of 4 Initials: LB
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 8 of 76

7, BORROWER’S FAILURE TO PAY AS REQUIRED
(A) Late Charges for Overdue Payments
+ If the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar days after
the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 3.0 %
of my overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.

(B) Default .
If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a certain
date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all the interest
that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or delivered by
other means.

(D) No Waiver by Note Holder
Even if, at a ime when I am in default, the Note Holder does not require me to pay immediately in full as described above, the
Note Holder will still have the right to do so if I am in default at a later time.

(E) Payment of Note Holder’s Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to be paid
back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorneys’ fees.

8. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first class
mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that different
address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in this
Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is also
obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety or
endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights under
this Note against each person individually or against all of us together. This means that any one of us may be required to pay all of
the amounts owed under this Note.

10. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
“Presentment” means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid.

11. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to the Note
Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"), dated the same date as this Note,
protects the Note Holder from possible losses which might result if I do not keep the promises which I make in this Note. That
Security Instrument describes how and under what conditions I may be required to make immediate payment in full of all amounts
I owe under this Note. Some of those conditions are described as follows:

Form 5§20 3/04
Gs 5N (0404) Page 3 of 4 Initals:
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 9 of 76

* Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, "Interest in the

Property” means any legal or beneficial interest in the Property, including, but not limited to, those beneficial interests

° transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent of which is
the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a natural
person and a beneficial interest in Borrower is sold or transferred) without Lender’s prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrument. However, this option shall not be
exercised by Lender if such exercise is prohibited by Applicable Law. Lender also shall not exercise this option if: (a)
Borrower causes to be submitted to Lender information required by Lender to evaluate the intended transferee as if a
new loan were being made to the transferee; and (b) Lender reasonably determines that Lender’s security will not be
impaired by the loan assumption and that the risk of a breach of any covenant or agreement in this Security Instrument is
acceptable to Lender.

To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a condition to Lender’s consent
to the loan assumption. Lender may also require the transferee to sign an assumption agreement that is acceptable to
Lender and that obligates the transferee to keep all the promises and agreements made in the Note and in this Security
Instrument. Borrower will continue to be obligated under the Note and this Security Instrument unless Lender releases
Borrower in writing.

If Lender exercises the option to require immediate payment in full, Lender shall give Borrower notice of
acceleration. The notice shall provide a period of not less than 30 days from the date the notice is given in accordance
with Section 15 within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this Security Instrument
without further notice or demand on Borrower.

*SEE ADJUSTABLE RATE NOTE RIDER ATTACHED HERETO AND MADE A PART HEREOF

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

/ Prager Ponda ——= (Seal)
LYNDON BENJAMIN -Borrower -Borrower

 

 

 

 

 

 

 

(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
[Sign Original Only]

p-01 SN (0404) Page 4 of 4 Form 5520 3/04
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 10 of 76

Pay to the order of
without recourse.

Vnehal

Fremont Investment & Loan
Michael Koch
Vice President
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 11 of 76

RIDER TO ADJUSTABLE RATE NOTE FOR TEMPORARY
INTEREST-ONLY PAYMENT SCHEDULE

THIS RIDER TO ADJUSTABLE RATE NOTE FOR TEMPORARY INTEREST-ONLY PAYMENT

SCHEDULE is made this 23rd day of September , 2005 , and is
incorporated into and shall be deemed to amend, and supplement the Adjustable Rate Note dated
September 23, 2005 given by the undersigned (the "Borrower”) to

FREMONT INVESTMENT & LOAN

(the "Lender’) of the same date and covering the Property located at:
10 LOTHROP AVENUE MILTON, MA 02186

(Property Address)

A. Section 3 of the Adjustable Rate Note Is amended and restated in Its entirety to read as
follows:

3. PAYMENTS
(A) Time and Place of Payments
| will make a payment on the first day of every month, beginning on November 1, 2005

Before the First Principal and Interest Payment Due Date, as described in Section 4(G) of this Note, on
each payment due date my monthly payment will equal one-twelfth of one year's interest that would be
due on the unpaid principal balance of this Note that | am expected to owe on the same day one month
prior to the payment due date at the interest rate that is provided for in accordance with Section 2 and
Section 4 of this Note.

Beginning on the First Principal and Interest Payment Due Date, | will make monthly payments of
principal and interest. These payments will be calculated as described in Section 4 of this Note. | will
make these payments every month until | have paid all of the principal, interest and any other charges
that | may owe under this Note.

Each monthly payment will be applied as of its scheduled due date, and if the payment includes
both principal and interest, it will be applied to interest before principal. If, on October 1, 2035 ,
| still owe amounts under this Note, | will pay those amounts in full on that date, which is called the
"Maturity Date.”

| will make my monthly payments at 2727 E IMPERIAL HIGHWAY, BREA CA 92821
or at a different place if required by the Note Holder.

(B) Amount of My Initial Monthly Payments
My initial monthly payment will be in the amount of U.S. $ 2,201.00 . This amount
will change.

(C) Monthly Payment Changes
Before the First Principal and Interest Due Date, my monthly payments will change to reflect
changes in the unpaid principal balance of this Note. In addition, following the first Change Date, my
monthly payments will change to reflect changes in the interest rate that | must pay.

Beginning with the First Principal and Interest Due Date, my monthly payment will change to
include both principal and interest. in addition, my monthly payment will change to reflect changes in the
unpaid principal balance of this Note and changes in the interest rate that | must pay.

8

Page 1 of 3
IOARM1IRD XMM 12/13/04
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 12 of 76

B. Section 4 of the Adjustable Rate Note is amended and restated in Its entirety to read as
follows:

4. ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates
The initial fixed interest rate | will pay will change to an adjustable interest rate on the first day of
October 1, 2007 , and the adjustable interest rate | will pay may change on that day every
sixth month thereafter. The date on which my initial fixed interest rate changes to an adjustable interest
rate, and each date on which my adjustable interest rate could change, is called a "Change Date.”

(B) The index
Beginning with the first Change Date, my adjustable interest rate will be based on an Index. The
"Index" is the six month London Interbank Offered Rate ("LIBOR"), which is the average of interbank offered
rates for six-month U.S. dollar-denominated deposits in the London market, as published in The Wall Street
Journal. The most recent index figure available as of the date 45 days before each Change Date is called
the "Current Index.”

If the Index is no longer available, the Note Holder will choose a new index and adjust the Margin, as
defined below. The Note Holder will give me notice of this choice.

(C) Calculation of Changes
Before each Change Date, the Note Holder will calculate my new interest rate by adding
Five and Nine Hundred Seventy-Three fiboestagd tuint(s) ( 5.9737 %) (the "Margin") to the
Current index. The Note Holder will then round the result of this addition to the nearest one-eighth of one
percentage point (0.125%). Subject to the limits stated in Section 4(D) of this Note, this rounded amount will
be my new interest rate until the next Change Date.

For each Change Date prior to the First Principal and Interest Change Date (as described in
Section 4(G) of this Note), the Note Holder will then determine the amount of the monthly payment that is
equal to one-twelfth of one year's interest that would be due on the unpaid principal balance of this Note
that | am expected to owe on the Change Date at my new interest rate. The result of this calculation will
be the new amount of my monthly payment until the monthly payment changes again in accordance with
this Note.

For each Change Date beginning with the First Principal and Interest Change Date (as described in
Section 4(G) of this Note), the Note Holder will then determine the amount of the monthly payment that
would be sufficient to repay the unpaid principal balance that | am expected to owe at the Change Date in
full on the Maturity Date, together with interest at my new interest rate, in substantially equal installments.
The result of this calculation will be my new monthly payment until the monthly payment changes again in
accordance with this Note.

(D) Limits on Interest Rate Changes
The interest rate | am required to pay at the first Change Date will not be greater than 9.750 %
or less than 7.7500 %. Thereafter, my adjustable interest rate will never be increased or decreased
on any single Change Date by more than one and one-half percentage points (1.50%) from the rate of
interest | have been paying for the preceding six months. My interest rate will never be greater than
13.7500 % or less thar¥ . 7500 %.

(E) Effective Date of Changes
My new interest rate will become effective on each Change Date. | will pay the amount of my new
monthly payment beginning on the first monthly payment due date after each Change Date until the amount
of my monthly payment changes again.

Page 2 of 3 \ &

IOARM2RD XMM 12/12/04
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 13 of 76

(F) Effective Date of Changes

The Note Holder will deliver or mail to me such notice of changes in my interest rate and the
amount of my monthly payments as may be required by law. The notice will include information
required by law to be given to me, and also the telephone number of a person who will respond
to any question | may have regarding the notice.

(G) First Principal and interest Payment Due Date and First Principal and Interest
Change Date

The date of my first payment consisting of both principal and interest on this Note (the "First
Principal and Interest Payment Due Date") will be November 1, 2010 . The Change Date
immediately preceding the First Principal and Interest Payment Due Date is called the “First Principal
and Interest Change Date.”

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in
this Rider to Adjustable Rate Note for Temporary Interest-Only Payment Schedule.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

   

 

 

 

 

(Seal) (Seal)
LYNDON BENJAMIN /
(Seal) (Seal)
Page 3 of 3

IOARM3RD XMM 12/13/04
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 14 of 76

EXHIBIT 2-B
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 15 of 76

 

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 2 of 21

, ' Bk 22934 Fav? SL25534
Return To: MF—-24-2Nn05 a8 OS=t35o0
FREMONT INVESTMENT & LOAN
P.Q. BOX 34078
FULLERTON, CA 92834-34078

RECEIVED AND KECORDED

NORFOLK COUNTY
Prepared B a
epared By: .
BARBARA LICON ORIY

WILUAM P. O/DONNELL, REGISTER

6000182764

——— [Space Above This Line For Recording Data] —————____- ___-

MORTGAGE

MIN 1001944-6000182764-1

/0 Lotlryyp Me, Millon, yw fl

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in Sections
3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided

in Section 16,

(A) "Security Instrument" means this document, which is dated September 23, 2005

together with all Riders tw this document.
(B) "Borrower" is LYNDON BENJAMIN, AN UNMARRIED PERSON

Borrower is the mortgagor under this Security Instrument.

(C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as a nominee for Lender and Lender's successors and assigns. MERS is the Tuortgagee under this
Security Instrument. MERS is organized and existing under the laws of Delaware, and has an address and
telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

MASSACHUSETTS: Single Family-Fannle Mae/Freddle Mac UNIFORM INSTRUMENT WITH MERS
Form 3022 1/04

Gap-0A(MA) (04a1) \
VMP Mortgage Solutions (800}621-7201 :

Zo
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 16 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Paqe 3.0
Bk 22934 Pg 28 #125534

(D) "Lender" is FREMONT INVESTMENT & LOAN

Lender isa CORPORATION
organized and existing under the laws of CALIFORNIA

Lender's address is

2727 E IMPERIAL HIGHWAY, BREA CA 92821
({E) "Note" means the promissory note signed by Borrower and dated Saptember 23, 2005
The Note states that Borrower owes Lender Three Hundred Forty Thousand, Ei ght

Hundred and No/100 ~----~----~--~--------.----------- Dollars
(US. $ 340,600.00 ) plus interest. Borrower has promised to pay this debt in regular Periodic
Payments and to pay the debt in full not {ater than Qctober 1, 2035 .
(F) "Property" means the property that is described below under the heading “Transfer of Rights in che
Property.”
(G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
due under the Note, and all sums due under this Security Instrument, plus interest,
(H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
Riders are to be executed by Borrower [check box as applicable]:

Cx) Adjustable Rate Rider |__] Condominium Rider 4 Second Home Rider
Balloon Rider Planned Unit Development Rider 1-4 Family Rider
_] VA Rider |_] Biweekly Payment Rider |_] Other(s) (specify)

(1) "Applicable Law" means all controlling applicable federal, state and local stalutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as alt applicable final,
non-appealable judicial opinions.

(J) “Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condomininm association, homeowners
association or similar organization.

(K) "Electronic Funds Transfer" means any transfer of funds, other than 9 transaction originated by check,
Graft, or simitar paper instrument, which is initiated through an electronic terminal, telephonic instrument,
computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an
account. Such term includes, but is not limited to, point-of-sale transfers, automated teller machinc
transactions, transfers initiated by telephone, wire transfers, and automated Clearinghouse transfers.

(L) "Escrow Items" means thase items that are described in Section 3.

(M) "Miscellaneous Proceeds” means any compensation, settlement, award of damages, or proceeds paid by
any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i)
damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the Property;
(iti) conveyance in lien of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or
condition of the Property.

(N) "Mortgage Insurance” means insurance protecting Lender against the nonpayment of, or default on, the
Loan,

(O) "Periodic Payment" means the regularly scheduled amount duc for (i) principal and interest under the
Note, plus (ii) any amounts under Section 3 of this Security Instrument.

(P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C, Section 2601 et seq.) and its
implementing regulation, Regulation X (24 CER. Part 3500), as they might be amended from time to time,
or any additional or successor legislation or regulation that governs the same subject matter, As used

Gp -eacma) (0401) Page 2 of 15 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 17 of 76

Case 1:17-cv-11727-MBB Document9-2 Filed 09/19/17 Pade 4 of 21
Bk 22934 Pg 29 #125534

in this Security Insuument, "RESPA” refers to all requirements and restrictions that are imposed in regard to a
“federally related mortgage loan" even if the Loan does not qualify as a "federally related morigage loan"
under RESPA.

(Q) "Successor in Interest af Borrower" means any party that has taken title to the Property, whether or not
that party has assumed Borrower’s obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note, For this purpose, Borrower does hereby morigage, grant and convey to
MERS (solely as nominee for Lender and Lender’s successors and assigns) and to the successors
and assigns of MERS, with power of sale, the following described property located in the
County of NORFOLK :

(Type of Recording Jurisdiction} [Name of Recording Jurisdiction]:

SEE ATTACHED LEGAL DESCRIPTION

Parcel ID Number: M:6B:014L; 21 which currently has the address of
10 LOTHROP AVE [Street]
MILTON (City] , Massachusetts 02186 [Zip Code]

("Property Address"):
ETHER WITH all the improvements now or hereafter erected on the property, and all casernents,

appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also
be covered by this Security Instrument, All of the foregoing is referred to in this Security Instrument as the
"Property." Borrower understands and agrees that MERS holds only legal title to the interests granted by
Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for
Lender and Lender’s successors and assigns) has the right: to exercise any or all of those interests, including,
but not limited to, the right to foreclose and sell the Property; and to take any action required of Lender
including, but not limited to, releasing and canceling this Security Instrument,

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
the right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
encumbrances of record. Borrower warrants and will defend generally the title to the Property against all
claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real

property.
Initlals: \ : (

Bp -0Acmay (0401) Page 3 ot 15 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 18 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page5of21 _
Bk 22934 Pg 30 #125534

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, Prepayment Charpes, and Late Charges.
Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
prepayment charges and Inte charges due under the Note. Borrower shall atso pay funds for Escrow [tems
pursuant (0 Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.
currency. However, if any check or other instrument received by Lender as payment under the Nolte or this
Security Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments
due under the Note and this Security Instrument be made in one or more of the following forms, as selected
by Lender: (a) cash; (b) money order; (¢) certified check, bank check, treasurer’s check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
instrumentality, or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at
such other location as may be designated by Lender in accordance with the notice provisions in Section b5.
Lender may return any payment or partial payment it the payment or partial payments are insufficient to bring
the Loan current. Lender may accept any payment or partial payment msufficient to bring the Loan current,
without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial payments in
the Future, but Lender is not obligated to apply such payments al the time such payments are accepted, [f each
Periodic Payment is applied as of ils scheduled due date, then Lender need not pay interest on unapplied
funds. Lender may hold such unapplied (unds until Borrower makes payment (0 bring the Loan current. If
Borrower does not do so within a reasonable period of time, Lender shall either apply such funds or requm
them to Borrower, If not applied carlicr, such funds will be applied to the outstanding principal balance under
the Note immediately prior to foreclosure. No offset or claim which Borrower might have now or in the
future against Lender shall relieve Borrower from making payments due under the Note and this Security
Instrument or performing the covenants and agreements secured by this Security [nstrument.

2. Applicution of Payments or Proceeds. Except as otherwise described in this Section 2, all payments
accepted and applied by Lender shall be applied in the following order of priorily: (a) interest due under the
Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments shall be applicd to
cach Periodic Payment in the order in which it became due. Any remaining amounts shall be applied first to
late charges, sccond to any other amounts duc under this Security Instrument, and then to reduce the principal
balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge duc, ue payment may be applied to the delinquent payment and the
lute charge, If more than one Periodic Payment is outstanding, Lender may apply any payment reccived from
Borrower to the repayment of the Periodic Payments if, anu to the extent that, each payment can be paid in
full. To the extent that any excess exists after the payment is applied to the full payment of one or more
Periodic Payments, such excess may be applied any late charges due. Voluntary prepayments shall be
applicd first to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the
Note shail not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under
the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a)
taxes and assessments and other items which can attain priority over this Security Instrument as a lien or
encumbrance on the Property; (b) leaschold payments or ground rents on the Property, if any: (¢) premiums
for any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any,
or aly sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in
accordance with the provisions of Section 10. These items are called "Escrow [tems.” At Origination or alany
time during the term of the Loan, Lender may require that Community Association Dues, Fees, and
Assessments, if any, be escrowed by Borrower, and such dues, fecs and assessments shall be an Escrow lem,
Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower
shall pay Lender the Funds for Escrow {tems unless Lender waives Bocrower's obligation (© pay the Funds
for any or all Escrow Items, Lender may waive Borrower's obligation w pay to Lender Funds for any or all
Escrow Items at any time. Any such waiver may only be in writing, In the event of such waiver, Borrower

SD -0A(Ma) (a4oty Page 40/15 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 19 of 76

Case 1:17-cv-11727-MBB Document 9-2_ Filed 09/19/17 Page 6 of 21
Bk 22934 Pg 31 #125534

shal] pay direcly, when and where payable, the amounts due for any Escrow Items for which payment of
Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such
payment within such time period as Lender may require. Borrower's obligation to make such payments and
to provide receipts shall for all purposes be deemed to be a covenant and agreement contained in this Security
Instrument, as the phrase "covenant and agreement" is used in Section 9, If Borrower is obligated to pay
Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for an Escrow Item,
Lender may exercise its rights under Section 9 and pay such amount and Borrower shall then be obligated
under Section 9 to repay to Lender any such amount, Lender may revoke the waiver as to any or all Escrow
Items at any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall
pay to Lender all Funds, and in such amounts, that are then required under this Section 3.

Lender may, at any ume, collect and hold Funds in an amount {a) sufficient to permit Lender to apply
the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can
require under RESPA, Lender shall estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality,
or entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home
Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under
RBSPA. Lender shall not charge Borrower for holding and applying the Funds, annually analyzing the
escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and
Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing or Applicable
Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest or
earings on the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the
Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by
RESPA,

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as
defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than 12
monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up
the deficiency in accordance with RESPA, but in no more than 12 monthly payments,

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender,

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments or
ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any, To the
extent that these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to
Lender, but only so fong as Borrower is performing such agreement; (b) contests the lien in good faith by, or
defends against enforcement of the lien in, legal Proceedings which in Lender’s opinion operate to prevent the
enforcement of the lien while those proceedings are pending, but only until such proceedings are concluded;
or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this
Security Instrument. If Lender determines that any part of the Property is subject to a lien which can attain
priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10

@Ep-cacma) (0401) Page § of 15 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 20 of 76
Case 1:17-cv-11727-MBB Document9-2. Filed 09/19/17 Page 7 of 21

 

Bk 22934 Pq 32 #125534

days of the date on which that notice is given, Borrower shalt satisfy the lien or take one or more of the
actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or rcporting
service used by Lender in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
Properly insured against loss by fire, hazards included within the term “extended coverage," and any other
hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance, This
insurance shall be maintained in the amounts {including deductible levels) and for the periods that Lender
requires. What Lender requires pursuant to the preceding sentences can change during the term of the Loan.
The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender’s right to
disapprove Borrower's choice, which right shall not be exercised unreasonably, Lender may require
Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination,
certification and tracking services; or (b) a one-time charge for flood zone determination and certification
services and subsequent charges euch time romappings or similar changes occur which reasonably might
affect such determination or certification. Borrower shal! also be responsible for the payment of any tees
imposed by the Federal Emergency Management Agency in connection with the review of any flood zone
determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might not
protect Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk, hazard
or liability and might provide greater or lesser coverage than was previously in effect. Borrower
acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shalt
become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest at
the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from Lender
to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender’s
right to disapprove such policies, shall include a standard mortgage clouse, and shall name Lender as
mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
renewal notices, If Borrower obtains any form of insurance coverage, not otherwise required by Lender, for
damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and shalt
name Lender as mortgagee and/or as an additional loss payee.

In the event of lass, Borrower shall give prompt notice to the insurance carrier and Lender, Lender may
make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in
writing, any insurance proceeds, whether or not the underlying insurance was requiced by Lender, shall be
applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender’s security is not lessened, During such repair and restoration period, Lender shall have the right to
hold such insurance proceeds until Lender has had an Opportunity to inspect such Property to ensure the work
has been completed to Lender’s satisfaction, provided that such inspection shall be undertaken promptly,
Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of progress
payments as the work is completed. Unless an agreement is made in writing or Applicable Law requires
interest to be paid on such insurance proceeds, Lender shall not be Tequired to pay Borrower any interest or
earnings on such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be
paid out of the insurance proceeds and shall be the sole obligation of Borcower. If the restoration or repair is
not economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied to
the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to
Borrower. Such insurance proceeds shall be applied in the order provided for in Section 2.

Initials: \. 8

Bp -aima) (0401) Pago 6 of 15 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 21 of 76
Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 8 of 21

 

Bk 22934 Pg 33 #125534

If Borrowcr abandons the Property, Lender may file, negotiate and settle any available insurance claim
and related matters. 1f Borrower does not respond within 30 days to a notice from Lender that the insurance
carrier has offered to settle a claim, then Lender may negotiate and settle the claim, The 30-day period will
begin when the notice is given, In either event, or if Lender acquires the Property under Section 22 or
otherwise, Borrower hereby assigns to Lender (a) Borrower’s rights to any insurance proceeds in an amount
not to exceed the amounts unpaid under the Note or this Security Instrument, and (b) any other of Borrower’s
Tights (other than the right to any refund of uncarned premiums paid by Borrower) under all insurance
policies covering the Property, insofar as such rights are applicable to the coverage of the Property. Lender
may use the insurance proceeds either to cepair or restote the Property or to pay amounts unpaid under the
Nate or this Security Instrument, whether or not then due.

6, Qccupancy, Borrower shall occupy, establish, and use the Property as Borrower's principal residence
within 60 days after the execution of this Security Instrument and shall continue to occupy the Property as
Borrower's principal residence for at least one year after the date of occupancy, unless Lender otherwise
agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances
exist which are beyond Borrower’s control.

7, Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property,
Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent
the Property from deteciorating or decreasing in value due to its condition, Unless it is determined pursuant to
Section 5 that repair or restoration is not economically feasible, Borrower shall promptly repair the Property if
damaged to avoid further deterioration or damage. If insurance or condemnation proceeds are paid in
connection with damage lo, or the taking of, the Property, Borrower shall be responsible for repairing or
restoring the Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds
for the repairs and restoration in a single payment or in a series of progress payments as the work is
completed. If the insurance or condemnation proceeds are not sufficient 10 repair or restore the Property,
Borrower is not relieved of Borrower's obligation for the completion of such repair or restoration,

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process,
Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or
consent gave materially false, misleading, or inaccurate information or statements to Lender (or failed to
provide Lender with material information) in connection with the Loan. Material representations include, but
are not limited to, representations conceming Borrower’s occupancy of the Property as Borrower’s principal
residence,

9. Protection of Lender’s Interest in the Property and Rights Under this Security Instrument. If
(a) Borrower fails to perform the covenants and agreements contained in this Security [nstrument, (b) there is
a legal proceeding that might significantly affect Lender’s interest in the Property and/or rights under this
Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a tien which may attain priority over this Security Instrument or to enforce laws or
regulations), or (c} Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in the Property and rights under this Security
Instrument, inctuding protecting and/or assessing the value of the Property, and securing and/or repairing
the Property. Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien which
has priority over this Security Instrument; (b) appearing in court, and (c) paying reasonable

mute \e 1B

Bp-6acma) {O4l} Page 7 of 15 ~ Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 22 of 76
Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 9 of 21

 

Bk 22934 Pg 34 #125534

ateomeys” fees to protect its interest in the Property and/or rights under this Security Lastrument, including its
secured position ina bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the
Property © make repairs, change locks, replace or board up doors and windows, drain water from pipes,
eliminate building or other code violations or dangerous conditions, and have utilities turned on or off.
Although Lender may take action under this Section 9, Lender does rot have to do so and is not under any
duty or obligation to do so, It is agreed that Lender incurs no liability for not taking any or all actions
authorized under this Section 9,

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
payment,

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the fease,
{f Borrower acquires fee tide to the Property, the leasehold and the fee title shall nat merge unless Lender
agrees () the merger in writing.

10. Mortgage Insurance, If Lender required Mortgage Insurance as a condition of taking the Loan,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
the Mortgage Insurance coverage required by Lenier ceases to be available from the mortgage insurer that
previously provided such insurance and Borrower was required to make separately designated payments
toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obriin coverage
substantially equivalent to the Mortgage [Insurance previously in effect, at a cost Substantially equivalent to
the cost to Borrower of the Mortgage (nsurance previously in effect, from an alternate mortgaye insurer
selected by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall
continue to pay to Lender the amount of the separately designated payments that were due when the insurance
coverage ceased to be in effect. Lender will accept, use and retain these payments as a non-refundable loss
reserve in licu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that
the Loan is ultimately paid in full, and Lender shall not be required to pay Borrower any interest or carnings
on such loss reserve, Lender can no longer require loss reserve payments if Mortgage [nsurance coverage (in
the amount and for the period that Lender requires) provided by an insurer selected by Lender again becomes
available, is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
Insurance, If Lender requires! Morigage Insurance as a condition of making the Loan and Borrower was
required to make scparucly designated payments toward the premiums for Mortgage Insurance, Borrower
shall pay the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss
reserve, until Lender's requirement for Mortgage Insurance ends in accordance with any written agreement
between Borrower and Lender providing for such termination or until termination is required) by Applicable
Law. Nothing in this Section 10 affects Borrower’s obligation to pay interest at the rate provided in the Note,

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may
incur if Borrower does not repay the Loan as agrced. Borrower is nota party to the Mortgage Insurance,

Mortgage insurers evaluate their total risk on all such insurance in toree from time to Gime, and may
enter into agreements with other parties that share or modif’ y their risk, or reduce losses. These agreements are
on terms and conditions that are satisfactory to the morgage insurer and the other party (or parties) to these
agreements, These agreements may require the Mortgage insurer to make payments using any source of funds
that the mortgage insurer may have available (which may include funds obtained Crom Mortgage Insurance
premiums).

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any rcinsurer, any
other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive
from (or might be characterized as) a portion of Borrower's payments for Mortgage (nsurance, in exchange
for sharing or modifying the mortgage insurer's risk, or reducing losses, If such agreeinent provides that an
affiliate of Lender takes a share of the insuree’s risk in exchange for a share of the premiums paid to the
insurer, the arrangement is often termed "captive reinsurance.” Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any refund.

(b) Any such agreements will not affect the rights Borrower has - if any - with respect to the

in hials Ak

Zp -eacma) (0401) Page 8 of 16 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 23 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 _ Page 10 of 21
Bk 22934 Pg 35 #125534

Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may
include the right to receive certain disclosures, to request and obtain cancellation of the Mortgape
Insurance, to have the Morlgage Insurance terminated automat ically, and/or to receive a refund of any
Mortgage Insurance premiums that were unearned at the time of such cancellation or termination.

11, Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellancous Proceeds are hereby
assigned to and shall be paid to Lender,

If the Property is damaged, such Misvellaneaus Proceeds shall be applicd to restoration or repair of the
Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During
Such repair and restoration period, Lender shall have the right (© hold such Miscellaneous Proceeds until
Lender has had an opportunity to inspect such Property to ensure the work has been completed to Lender's
satisfaction, provided that such inspection shall be undertaken prompuy. Lender may pay for the repairs and
restoration in @ single disbursement or in a series of progress payments as the work is completed. Unless an
agreement is made in writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds,
Lender shall not be required to pay Borrower any interest or earnings on such Miscellaneous Procecds, If the
restoration or repair is not economically feasible or Lender's security woukl be lessened, the Miscelkuncous
Proceeds shall be applied to the sums secured by this Security Insteument, whether ar not then duc, with the
acre if any, paid to Borrower. Such Miscellaneous Procecds shall be applied in the order provided for in

ection 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
shall be applicd to the sums secured by this Security Instrument, whether or not then due, with the excess, if
any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is equal to or greater
than the amount of the sums secured by this Security [nstrument immediately before the partial taking,
destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this
Security Instrument shall be reduced by the amount of the Miscellancous Procceds multiplied by Ute
following fraction: (a) the total amount of the sums secured immediately before the partial aking, destruction,
or loss in value divided by (b) the fair market value of the Property immediately before the partial taking,
destruction, or loss in value. Any balance shall be paid to Borrower,

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss in valuc, unless
Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shal! be applied to the sums
secured by this Security [nstrument whether or not the sums are then due,

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails
to respond to Lender within 30 days after the date the notice is given, Lender is authorized to collect and
apply the Miscellaneaus Proceeds either to restoration or repair of the Property or to the sums secured by this
Security Instrument, whether or not then due, “Opposing Party" means the third party that owes Borrower
Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard to Miscellaneous
Proceeds.

Borrower shall be in default if any action or procceding, whether civil or criminal, is begun that, in
Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's interest
in the Property or rights under this Security Instrument, Borrower can cure such a default and, if acceleration
has occurred, reinstate as provided in Section 19, by causing the action ar proceeding t) be dismissed with a
ruling that, in Lender's judgment, preclides forfeiture of the Property or other material impairment of
Lender's interest in the Property or rights under this Security Instrument, The proceeds of any award or claim
for damages that are attributable to the impairment of Lender's interest in the Property are hereby assigned
and shall be paid t Lender,

All Misccllancous Proceeds that are not applied to restoration or repair of the Property shall be applied
in the order provided for in Secuion 2.

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
Payment or modification of amortization of the sums secured by this Security Instrument granted by Lender

vim

ED -sacma) (0401) Page Sol 15 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 24 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 11 of 21
Bk 22934 Pg 36 #125534

to Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower or
ary Successors in Interest of Borrower. Lender shall not be required ( commence proceedings against any
Successor in Interest of Borrower or to refuse to extend time for payment or otherwise madify amortization
of the sums secured by this Security Instrument by reason of any demand made by the original Borrower or
any Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or remedy
including, without limitation, Lender's acceptance of payments trom third fersons, emities or Successors in
Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude the
exercise of any cight or remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound, Borrower covenants and
agrees that Borrower's obligations and liability shall be joint and several, However. any Borrower who
co-signs this Security Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this Security
Instrument only t mortgage, grant and convey the co-signer's interest in the Property under the terms of this
Security Instrument; (b) is not personally obligated (© pay the sums secured by this Security [nstrament; and
(c) agrees dt Lender and any other Borrower can agree to extend, modify, forhear or nuke any
accommodations with regard (o the terms of this Security Instrument or the Note without the co-signer’s
consent.

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower’s
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of
Borrower's rights and benefits under this Security Instrument. Borrower shalt not be released from
Borrower's obligations and liability under uhis Security Instrument unless Lender agrees to such release in
writing. The covenants and agreements of this Security Instrument shall bind (except as provided in Section
20) and benefit the successors and assigns of Lender,

14, Loan Charges. Lender may charge Borrower tees for services performed in connection with
Borrower's default, for the purpose of protecting Lender’s interest in the Property and rights under this
Security Instrument, including, but not limited w, attorneys’ fees, property inspection and valuation fees, In
regard 10 any other fees, the absence of express authority in this Security Instrument to charge a specific fee
to Borrower shall not be construed as a prohibition on the charging of such fee, Lender may not charge fees
that are expressly prohibited by uhis Security Instrument or by Applicable Law,

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
permitted limits, then: (a) any such loan charge shall he reduced by the amount necessary to reduce the charge
to ute permitted limit; and (b) any sums already collected from Borrower which exceeded permitted limits
will be refunded to Borrower, Lender may choose to make this refund by reducing the principal owed under
the Note or by making a direct payment to Borrower, [f a refund reduces Principal, the reduction will be
ueated as a partial prepayment without any prepayment charge (whether or not a prepayment charge is
provided tor under the Note). Borrower's acceptance of any such refund made by direct payment to Borrower
will constitute a waiver of any right of action Borrower might have arising gut of such overcharge.

1S. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must
be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have
been given to Borrower when mailed by first class mail or when aclually delivered to Borrower's notice
address if sent by other means, Notice ( any one Borrower shall constitute notice to all Borrowers unless
Applicable Liw expressly requires otherwise, ‘The notice address shall be the Property Address unless
Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
Lender of Borrower's change of address, If Lender specities a procedure for repurting Borrower's change of
address, then Borrower shall only report a change of address through that specified procedure. There may be
only one designated notice address under this Security [nstrument at any one time, Any notice to Lender shall
be given by delivering it or by mailing it by first class mail to Lender's address stated herein untess Lender
has designated another address by notice to Borrower, An y notice in connection with this Security Instrument
shall not he deemed to have been given w Lender until actually reecived by Lender. If any notice required by
this Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy
the corresponding requirement under this Security (nsuument,

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed
by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations

ina: be g

GEp-saima) (0401) Page 10 of 16 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 25 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 12 of 21
Bk 22934 Pg 37 #125534

contained in this Security Instrument are subject to any requirements and limitations of Applicable Law.
Applicable Law might explicitly or implicitly allow the parties to agree by contract or it might be silent, but
such silence shall not be construed as a prohibition against agreement by conuact. In the event that any
provision or clause of this Security Insument or the Note conflicts with Applicable Law, such conflict shall
not affect other provisions of this Security {nsteument or the Note which can be given effect without the
conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and
include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to take
any action.

17, Borrower’s Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
"Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited to,
those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is
not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender’s prior written
consent, Lender may require immediate payment in full of all sums secured by this Security Instrument.
However, this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law,

IY Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
within which Borrower must pay all sums secured by this Security [nstrument. [f Borrower fails to pay these
Sums prior to the expiration of this periud, Lender may invoke any remedies permitted by this Security
Instrument without further notice or demand on Borrower,

(9. Borrower's Right to Reinstate After Acceleration. If Borrower meeis cenain conditions,
Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time prior
to the carliest of: (a) five days before sale of the Property pursuant to any power of sale contained in this
Security Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower's
right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. ‘Those conditions are that
Borrower: (a) pays Lender all sums which then would be due under this Security Instrument and the Note as
if no acceleration had occurred; (b) cures any default of any other covenants or agreements, (c) pays all
expenses incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorneys’
fees, property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender’s
interest in the Property and rights under this Security Instrument: and (d) takes such action as Lender may
reasonably require to assure that Lender's interest in the Property and rights under this Security Instrument,
and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged.
Lender may require that Borrower pay such reinstatement sums and expenses in one or more of the following
forms, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check of
cashier's check, provided any such check is drawn upon an institution whose deposits are insured by a federal
agency, instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this
Security Instrument and obligations secured hereby shall remain fully effective as if no acceleration had
occurred. However, this right to reinstate shall not apply in the case of acceleration under Section 18.

20, Sate of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the
Note (together with this Security Instrument) can be sold one or more times without prior notice to Borrower.
A sale might result in a change in the entity (known as the "Loan Servicer") that collects Periodic Payments
due under the Note and this Security (nstrument and performs other mortgage loan servicing obligations
under the Note, this Security Instrument, and Applicable Law. There also might be one or more changes of
the Loan Servicer unrelated to a sale of the Note, IF there is a chanye of the Loan Servicer, Borrower will be
given written notice of the change which will state the name and address of the new Loan Servicer, the
address to which payments should be made and any other information RESPA requires in connection

ED-eacma) (0401) Page If of 16 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 26 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 13 of 21
Bk 22934 Pg 38 #125534

with a notice of transfer of servicing. If the Note is sold and thereafter the Loan is serviced by a Loan
Servicer other than the purchaser of the Note, the mortgage laan servicing obligations to Borrower will
remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed by the Note
purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party’s actions pursuant to this Security
Instrument oc that alleges that the other party has breached any provision of, or any duty owed by reason of,
this Security Instrument, until such Borrower or Lender has notified the other party (with such notice given in
compliance with the requirements of Section 15) of such alleged breach and afforded the other party hereto a
reasonable period after the giving of such notice to take corrective action. If Applicable Law provides a time
period which must elapse before certain action can be taken, that time period will be deemed to be reasonable
for purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant
to Section 22 and the notice of acceleration given to Borrower pursuant to Section 18 shalt be deemed to
satisfy the notice and opportunity to take corrective action provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances” are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials: {b)
“Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that relate
to health, safety or environmental protection; (c) "Environmental Cleanup" includes any response action,
remedial action, or removal action, as defined in Environmental Law; and (d) an “Environmental Condition"
means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten wo releasc any Hazardous Substances, on or in the Property. Borrower shall nat do,
nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental
Law, (b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding two
sentences shall not apply to the presence, use, or storage on the Property of small quantities of Hazardous
Substances that are generally recognized to be appropriate to normal residential uses and to maintenance of
the Property (including, but not limited to, hazardous substances in consumer products}.

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (6) any
Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or threat of
release of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
Hazardous Substance which adversely affects the value of the Property. [f Borrower learns, or is notified by
any governmental or regulatory authority, or any private party, that any removal or other remediation of any
Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary remedial
actions in accordance with Environmental Law. Nothing herein shall create any obligation on Lender for an

Environmental Cleanup,
Initials: \, £

Ep -6acma) (0401) Page 12 of 15 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 27 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 14 of 21
Bk 22934 Pg 39 #125534

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
Borrower’s breach of any covenant or agreement in this Security Instrument (but not prior to
acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date
the notice is given to Borrower, by which the default must be cured; and (d) that failure to cure the
default on or before the date specified in the notice may result in acceleration of the sums secured by
this Security Instrument and sale of the Property. The notice shall further inform Borrower of the
right to reinstate after acceleration and the right to bring a court action to assert the non-existence of a
default or any other defense of Borrower to acceleration and sale. If the default is not cured on or
before the date specified in the notice, Lender at its option may require immediate payment in full of
all sums secured by this Security Instrument without further demand and may invoke the
STATUTORY POWER OF SALE and any other remedies permitted by Applicable Law. Lender shall
be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22,
including, but not limited to, reasonable attorneys’ fees and costs of title evidence.

If Lender invokes the STATUTORY POWER OF SALE, Lender shall mail a copy of a notice of
Sale to Borrower, and to other persons prescribed by Applicable Law, in the manner provided by
Applicable Law. Lender shall publish the notice of sale, and the Property shall he sold in the manner
prescribed by Applicable Law. Lender or its designee may purchase the Property at any sale, The
proceeds of the sale shall be applied in the following order: (a) to all expenses of the sale, including, but
not fimited to, reasonable attorneys’ fees; (b) to all sums secured by this Security Instrument; and (c)
any excess to the person or persons legally entitled to it,

23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall discharge this
Security Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
releasing this Security Instrument, but only if the fee is paid t a third pary for services rendered and the
charging of the fee is permitted under Applicable Law.

24, Waivers. Borrower waives all rights of homestead exemption in the Property and relinquishes all
rights of curtesy and dower in the Property.

Zp -saima) (0401) Page 19. ol (5 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 28 of 76

Case 1:17-cv-11727-MBB Document 9-2. Filed 09/19/17 Page 15 of 21
- Bk 22934 Pg 40 #125534

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Security Instrument and in any Rider executed by Borrower and recorded with it.

Witnesses:

ee eeaeeae “uphel beg ——— _ (Seal)
LYNDON BENJAM -Borrower

 

 

 

ee (Seal)

~Borrowar

— —_— _—— (Seal) a —_ —______ (Seal)
-Botrower -Borrower
Cs (Saal) eS ee (Seal)
-Borrower -Borrower

as os (Seal) woe (Seal)
-Borrower -Borrower

ip -8a(ma) (0401) Page 14 01 16 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 29 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 16 of 21
Bk 22934 Pg 41 #125534

COMMONWEALTH OF MASSACHUSETTS, a tol Ke County ss:

On this ug day of Spbonk- Doe before me, the undersigned notary public,

personally appeared

Lyndon Leryn mn ln.

proved to me through satisfactory evidence of identification, which was/were MBL j

to be the person(s) whose name(s) is/are signed on the preceding document, and acknowledged to me that
he/she/they signed it voluntarily for its stated purpose.

My Commission Expires:
al RO

LE, . a ——
ot ERS 6 “Wy, Notary Public

P
‘\
tri

Initiale: , f
Gp-6ama) (0401)

Page iS of 18 Form 3022 1/01
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 30 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 17 of 21
Bk 22934 Pg 42 #125534

ADJUSTABLE RATE RIDER

THIS ADJUSTABLE RATE RIDER is made this 23rd day of September ,
2005 , and is incorporated into and shall be deemed to amend and supplement the
Mortgage, Deed of Trust or Security Deed (the "Security Instrument") of the same date given
by the undersigned (the "Borrower’) to secure Borrower’s Adjustable Rate Note (the "Nate"}
to FREMONT INVESTMENT & LOAN

(the “Lender") of the same date and covering the Properly described in the Security

Instrument and located at:
10 LOTHROP AVENUE MILTON, MA 02186

ADDITIONAL COVENANTS. 1n addition to the covenants and agreements made in
the Security Instrument, Borrower and Lender turther covenant and agree as follows:

A. Sections 3 and 4 of the Note state as follows:

3. PAYMENTS

(A) Time and Place of Payments

1 will make a payment on the first day of every month, beginning on
November 1, 2005 . Before the First Principal and Interest Payment Duc Date, as
described in Section 4 of this Note, my payment will equal one-twelfth of one year’s interest
thal would be due on an amount equal to the unpaid principal balance of the Note.
Thereafter, I will pay principal and interest by making a payment every month as provided
below.

I will make monthly payments of principal and_ interest beginning on the First
Principal and Interest Payment Due Date as described in Section 4 of this Note, 1 will niake
these payments every month until { have paid all of the principal, interest and any other
charges that 1 may owe under this Note. Each monthly payment will be applied as of its
Scheduled due date, and if the payment includes both principat and interest, it will be applied
to interest before principal. If, on October 1, 2035 , [ still owe amounts under
this Note, I will pay those amounts in full on that date, which is called the "Maturity Date."

I will make my monthly payments at 2727 E IMPERIAL HIGHWAY, BREA CA

92821
or at a different place if required by the Note Holder.

(B) Amount of My Initial Monthly Payments
My initial monthly payment will be in the amount of U.S. $ 2,204.00 . However, if I make
a partial principal prepayment prior to the first Change Date, my monthly payment will
decrease for the remainder of the term that my scheduled payments consist only of interest.

(C) Monthly Payment Changes \
Beginning with the First Principal and Interest Due Date, my monthly payment will change,
as described in Section 4 of this Note. The Note Holder will notify me prior to the date of
changes in my monthly payment.

4, ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT
CHANGES
(A) Change Dates

The initial fixed interest rate I will pay will change to an adjustable interest rate on the first

Page | of 3 L 8

(OARMPt  jxn 06/06/03
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 31 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 18 of 21
Bk 22934 Pq 43 #125534

day of Qctober 1, 2007 ,» and the adjustable interest rale I will pay may change on
that date every sixth month thereafter. The date on which my initiat fixed interest rate
changes to an adjustable interest rate, and each date on which my adjustable interest rate
could change, is called a "Change Date."

(B) The Index

Beginning with the first Change Date, my adjustable interest rate will be based on an
Index. The "[ndex” is the average of Interbank offered rates for six-month U-S.
dollar-denominated deposits in the London market based on quotations of major banks based
on the London Interbank Offered Rate ("LIBOR"), as published in The Wall Street Journal.
The most recent Index figure available as of the date 45 days before each Change Dale is
called the "Current Index."

If the Index is no longer available, the Note Holder will choose a new index and
adjust the Margin, as defined below. The Note Holder will give me notice of this choice.

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by
adding Five and Nine Hundred Seventy-Three Thousandths
percentage points (5.9737 %) (the "Margin") to the Current Index. The Note Holder
will then round the resull of this addition to the nearest one-eighth of one percentage point
(0.125%). Subject to the limits slated in Section 4 (D) below, this rounded amount will be
my new interest rate until the next Change Date.

The Note Holder will then determine the amount of the monthly payment that would
be sufficient to repay the unpaid principal that I am expected to owe at the Change Date in
full on the Maturily Date at my new interest tate in substantially equal payments. The result
of this calculation will be the new amount of my monthly payment,

(D) Limits on Interest Rate Changes
The interest rate { am required to pay at the first Change Date will not be greater

than 9.750 % or less than 7.7500 %. Thereafter, my adjustable interest
rate will never be increased or decreased on any single Change Date by more than
One and One-Half percentage point(s) (1.5000 %) ftom the

rate of interest [ have been paying for the preceding month, My interest rate will never be
greater than 13.7500 % or less than 7.7500 %.

(E) Effective Date of Changes
My new interest rate will become effective on each Change Date. I will pay the
amount of my new monthly payment beginning on the first monthly payment date after each
Change Date until the amount of my monthly payment changes again.

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest
tate and the amount of my monthly payment before the effective date of any change. The
notice will include information required by law to be given to me and also the telephone
number of a person who will answer any question I may have regarding the notice.

(G) Date of First Principal and Interest Payment

The date of my first payment consisting of both principal and interest on this Note
(the "First Principal and Interest Payment Due Date"} shall be the first monthly payment date
after the first Change Date.
B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER

Section 18 of the Security Instrument is amended to read as follows:

Page 2 of 3 kK 9

fOARMP2 Jxn 06/10/03
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 32 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 19 of 21
Bk 22934 Pg 44 #125534

Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property
or any interest in it is sold or transferred (or if a beneficial interest in Borrower is sold or
transferred and Borrower is not an natural person) without Lender’s pricr written consent,
Lender may, at its option, require immediate Payment in full of all sums secured by this
Security Instrument. However, this option shall not be exercised by Lender if exercise is
prohibited by federal law as of the date of this Security {nstrument. Lender also shall not
exercise this option if: (a) Borrower causes to be submitted to Lender information required by
Lender to evaluate the intended transferee as if a new loan were being made to the
transferee; and (b) Lender reasonably determines that Lender’s security will dot be impaired
by the loan assumption and that the risk of a breach of any covenant or agreement in this
Security Instrument is acceptable to Lender.

To the extent permitted by applicable law, Lender may charge a reasonable fee as a
condition to Lender’s consent to the loan assumption. Lender also may require the
transferee lo sign an assumption agreement that is acceptable to Lender and that obligates the
transferee to keep all the promises and agreements made in the Note and in this Security
Instrument. Borrower will continue to be obligated under the Note and this Security
Instrument unless Lender releases Borrower in writing.

If Lender exercises the option to require immediate payment in full, Lender shall give
Borrower notice of acceleration. The notice shall provide a period of not less than 30 days
from the date the notice is delivered or mailed within which Borrower must pay all sums
secured by this Security Instrument. Tf Borrower fails to pay these sums prior to the
expiration of this period, Lender may invoke any remedies permitted by this Security
Instrument without further notice or demand on Bortowes.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
in this Adjustable Rate Rider.

Vax s—

 

 

 

 

Borrower LYNDON BEMJAMIN Date
“Borrower Date
Borrower Date
Borrower Date

 

 

JOARMP2 TG 03/24/04 Page 3 of 3
 

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 33 of 76

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 20 of 21
Bk 22934 Pg 45 #125534

EXHIBIT A
LEGAL DESCRIPTION

The land, together with the buildings thereon, situated in Milton, Massachusetts being shown as
Lot 11 on plan by G.L. Richardson, dated May 4, 1889, recorded with Norfolk Deeds, Book 623,
Page 263, bounded and described as follows:

SOUTHEASTERLY by Lot 12 on said plan, 86.5 feet;

SOUTHWESTERLY by Lothrop Avenue, 50 feet;

NORTHWESTERLY by Lot 10 on said plan, 87.5 feet; and

NORTHEASTERLY by land now or formerly of Churchili, 50 feet.

Containing 4,350 feet of land.

$$$\BA_EXHA.RTF
 

Case 1:17-cv-11724,PBS Document 29-2 Filed 05/2849 Page 34 of 76
! '

Case 1:17-cv-11727-MBB Document 9-2 Filed 09/19/17 Page 21 of 21 . .
Bk 22934 Pg 46 #125534

Norfolk Coun (y/
Kepistry of Deeds

This page left intentionally blank
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 35 of 76

EXHIBIT 2-C
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 36 of 76
Bk 32560 Pg1i99 #81100

09-18-2014 @ 12:56p

APN #: M: CB; 014L; 21

Prepared by: Gina Hermar/TV
When Recorded Mail To:

Ocwen Loan Servicing, LLC

5720 Premier Park Dr,

West Palm Beach, FL 33407
Phone Number: 561-682-8835
MERS Ph.#: (888) 679 - 6377
MERS#:1001944-6000182764-1

ASSIGNMENT OF MORTGAGE
MASSACHUSETTS

This ASSIGNMENT OF MORTGAGE from MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
INC.(MERS), solely as nominee for FREMONT INVESTMENT & LOAN, its successors and/or assigns, whose
address is [901 E Voorhees Street, Ste C, Danville, IL 61834, PO Box 2026 Flint, MI 48501-2026 (“Assignor) to
HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR FREMONT HOME LOAN TRUST
2005-E, MORTGAGE-BACKED CERTIFICATES, SERIES 2005-E, whose address is c/o Ocwen Loan Servicing,
LLC, 1661 Worthington Road, Suite 100, West Palm Beach, FL 33409, (Assignee) all its rights, title and interest in
and to a certain mortgage duly recorded in the Office of the Public Records of NORFOLK County, State of
MASSACHUSETTS, as follows;

Mortgagor: LYNDON BENJAMIN

Mortgagee: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., SOLELY AS NOMINEE FOR
FREMONT INVESTMENT & LOAN

Document Date: SEPTEMBER 23, 2005

Amount: $ 340,800.00

Recording Date: SEPTEMBER 26, 2005

Book/Volume/Docket/Liber: 22934

Page/Folio: 27

Property address: 10 LOTHROP AVE, MILTON, MA 02186

This Assignment is made without recourse, representation or warranty.

IN WITNESS WHEREOF the ‘a ee has caused these presents to be executed in its name, by its proper officer

thereunto duly authorized, the day of Sect , 2014

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. (MERS),
SOLELY AS NOMINEE FOR FREMONT INVESTMENT & LOAN,

 

 

ITS SUCCESSORS AND/OR ASSIGNS Signed sealed and delivered jn the presence of:
BY: nd,
NAME: Karen Smith
TITLE: Assistant Secretary {
Carls.
STATE OF IOWA ) ON CARISON
}ss.
COUNTY OF BLACK HAWK )
The foregoing instrament was acknowledged before me this Aida day of

— — . 2014, by _ MARY KAMMEVER the Assistant Secretary at MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC. (MERS), SOLELY, AS NOMI FOR FREMONT
INVESTMENT & LOAN, its successors and/or assigns, on behalf of the dorp¥ration, He/Siic is 5 nally knowp, to

Trek:

  
  
  

  
 

 

 

 

 

me.
SE] VICK POSPISIL —
? 42) | COMMISSION NO.784538 crey(Publie cki Pospisil
° +] MY COMMISSION EXPIRES State of IOWA Vi
?e ee JUNE 10, 2017 ' WILLIAM P. O'DONNELL, REGISTER

 

 

 

NORFOLK COUNTY REGISTRY OF DEEDS
RECEIVED & RECORDED ELECTRONICALLY
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 37 of 76

EXHIBIT 2-D
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 38 of 76

 

io a 1661 Worthington Road, Ste 100
iC) ee tee LLC West Palm Beach, FL 33409
: ; Toll Free: (800) 746-2936
tera Helping Homeowners is What We Do!™
6/24/2014 Loan Number {iii 1s
VIA First Class Mail

VIA Certified Mail (retum receipt requested)
Certified Number: 9214 8901 0881 0902 6368 30
Reference Cade: 7090601118

Lyndon Benjamin
Po Box 33
Milton, MA 02186
Property Address: 10 Lothrop Ave,
Milton, MA 02186

150 Day RIGHT TO CURE YOUR MORTGAGE DEFAULT

 

 

¢ This is an important notice concerning your right to live in your home. Have it translated at once.

e Esta carta explica sus derechos legales para permanezer en su propiedad de vivienda. Por favor
traduzca esta notificacion imediatamente.

e Este é um aviso importante em relagio ao seu dereito de morar na sua residéncia. Por favor, tem
tradizido imediatamente.

e Crest une notification importante concemant votre droit de vivre chez vous. Faites-la traduire
immédiatement,

© ee MRM Be, RE BIE

 

RE: 10 Lothrop Ave Milton, MA 02186; loan number 7090601118 with Ocwen Loan Servicing, LLC as
servicer for HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E,
Mortgage-Backed Certificates, Series 2005-E; Mortgage Broker: Quotemaarate.Com Loan Originator:
Fremont investment & Loan

To: Lyndon Benjamin

We are contacting you because you did not make your monthly loan payment(s] due on 5_1_2006
6_1_2006, 7_1_ 2006, 8_1 2006,9 1 2006, 10_1 2006,11 1 2006,12_1 2006, 1.1 2007, 2_1 2007,
3_1_2007, 4_1_2007, 5_1_2007, 6_1_2007, 7_1_2007, 8_1_2007,9 1 2007, 10_1 2007, 11_1_ 2007,
12_1_2007, 1_ 12008, 2_1_2008, 3_1_2008, 4_1 2008, 5_1 2008, 6_1 2008, 7_1_ 2008, 8_1 2008,
9_1_2008, 10_1_2008, 11_1_2008, 12_1 2008, 1_1_2009, 2_1_ 2009, 3_1_ 2009, 4.1 _2009,5 1 2009,
6_1_2009, 7_1_2009, 8.1 2009, 9_1 2009, 10_1_ 2009, 11_1 2009, 12_1 2009,1_1 2010, 2_1 2010,
3_1_2010, 4_1_2010, 5_1_2010, 6_1_2010, 7_1_2010, 8_1_2010,9 1 2010, 10.1 2010, 11,1. 2010,
12_1_ 2010, 1_1_2011, 2_1 2011, 3_1_2011,4 1 2011, 5_1 2011, 6 1.2011, 7_1 2011, 8.1 2011,
91 2011, 10_1_2011, 11_1_2011, 12_1_2011, 1_1_2012,2_1 2012,3 1 2012,4 1 2012,5 1 2012,
6_1_2012,7_1_ 2012, 8 _1_2012,9_1_2012,10_1_2012,11 1 2012,12_1 2012, 1 1 2013, 2 1 2013,
3_1_2013, 4_1_2013, 5_1_2013, 6_1_2013, 7_1_2013, 8_1 2013, 9_1 2013, 10 1 2013, 11.1 2013,
12_1_ 2013, 1_1_2014, 2_1_2014,3_1 2014,4 1 20145 1 2014, 6 1 2014to HSBC Bank USA, National
Assaciation, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-
E.

You must pay the past due amount of $228546.65 on or before 11/24/2014 which is 150 days from the
date of this notice. The past due amount on the date of this notice is specified below:

 
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 39 of 76

me ae 1661 Worthington Road, Ste 100
C) Ocwen Loan Servicing, LLC West Palm Beach, FL 33409
WWW.OCWEN.COM Toll Free: (800) 746-2936

oe WEN Helping Homeowners is What We Do!™

Principal and interest Payment of $2201 due 5_1_2006 Principal and Interest Payment of $2201 due
6_1_ 2006, Principaj and Interest Payment of $2201 due 7_1_2006, Principal and Interest Payment of
$2201 due 8_1_2006, Principal and Interest Payment of $2201 due 9_1_2006, Principal and Interest
Payment of $2201 due 10_1_2006, Principal and Interest Payment of $2201 due 11_1_2006, Principal and
interest Payment of $2201 due 12_1 2006, Principal and interest Payment of $2201 due 1_1 2007,
Principal and Interest Payment of $2201 due 2_1_2007, Principal and !nterest Payment of $2201 due
3_1_2007, Principal and Interest Payment of $2201 due 4_1_ 2007, Principal and Interest Payment of
$2201 due 5_1 2007, Principal and Interest Payment of $2201 due 6_1 2007, Principal and Interest
Payment of $2201 due 7_1_ 2007, Principal and Interest Payment of $2201 due 8 1 2007, Principal and
Interest Payment of $2201 due 9_1_2007, Principal and Interest Payment of $2201 due 10_1_2007,
Principal and Interest Payment of $2769 due 11_1_2007, Principal and Interest Payment of $2769 due
12_1_2007, Principal and Interest Payment of $2769 due 1_1_ 2008, Principal and Interest Payment of
$2769 due 2_1_ 2008, Principal and Interest Payment of $2769 due 3_1_2008, Principal and Interest
Payment of $2769 due 4_1_ 2008, Principal and Interest Payment of $2520.5 due 5_1_2008, Principal and
Interest Payment of $2520.5 due 6_1_2008, Principal and Interest Payment of $2520.5 due 7_1_2008,
Principal and Interest Payment of $2520.5 due 8_1_ 2008, Principal and Interest Payment of $2520.5 due
9 1 2008, Principal and Interest Payment of $2520.5 due 10_1_ 2008, Principal and Interest Payment of
$2591.5 due 11_1 2008, Principal and Interest Payment of $2591,5 due 12_1_ 2008, Principal and Interest
Payment of $2591.5 due 1_1_2009, Principal and Interest Payment of $2591.5 due 2_1_2009, Principal
and Interest Payment of $2591.5 due 3_1_ 2009, Principal and Interest Payment of $2591.5 due

4_1 2009, Principal and Interest Payment of $2201 due 5_1_ 2009, Principal and Interest Payment of
$2201 due 6_1_2009, Principal and Interest Payment of $2201 due 7_1_2009, Principal and Interest
Payment of $2201 due 8_1_2009, Principal and Interest Payment of $2201 due 9_1_2009, Principal and
Interest Payment of $2201 due 10_1_ 2009, Principal and Interest Payment of $2201 due 11_1_ 2009,
Principal and Interest Payment of $2201 due 12_1 2009, Principal and Interest Payment of $2201 due
1_1_ 2010, Principal and Interest Payment of $2201 due 2_1_2010, Principal and Interest Payment of
$2201 due 3_1_2010, Principal and Interest Payment of $2201 due 4_1_2010, Principal and Interest
Payment of $2201 due 5_1_ 2010, Principal and Interest Payment of $2201 due 6_1 2010, Principal and
Interest Payment of $2201 due 7_1_2010, Principal and Interest Payment of $2201 due 8 1 2010,
Principal and Interest Payment of $2201 due 9_1_2010, Principal and Interest Payment of $2201 due
10_1_2010, Principal and Interest Payment of $2201 due 11_1_2010, Principal and Interest Payment of
$2201 due 12_1_2010, Principal and Interest Payment of $2201 due 1_1_2011, Principal and Interest
Payment of $2201 due 2_1_ 2011, Principal and Interest Payment of $2201 due 3_1_ 2011, Principal and
Interest Payment of $2201 due 4_1_2011, Principal and Interest Payment of $2201 due 5_1_2011,
Principal and Interest Payment of $2201 due 6_1_2011, Principal and Interest Payment of $2201 due
7_1_2011, Principal and Interest Payment of $2201 due 8_1_ 2011, Principal and Interest Payment of
$2201 due 9_1_2011, Principal and Interest Payment of $2201 due 10_1_ 2011, Principal and Interest
Payment of $2201 due 11_1_2011, Principal and Interest Payment of $2201 due 12_1_2011, Principal and
Interest Payment of $2201 due 1_1_ 2012, Principal and Interest Payment of $2201 due 2_1, 2012,
Principal and Interest Payment of $2201 due 3_1_ 2012, Principal and Interest Payment of $2201 due
4_1 2012, Principal and Interest Payment of $2201 due 5_1 2012, Principal and Interest Payment of
$2201 due 6_1_2012, Principal and Interest Payment of $2201 due 7_1_ 2012, Principal and Interest
Payment of $2201 due 8_1_ 2012, Principal and Interest Payment of $2201 due 9_1_ 2012, Principal and
Interest Payment of $2201 due 10_1_2012, Principal and Interest Payment of $2201 due 11_1 2012,
Principal and Interest Payment of $2201 due 12_1 2012, Principal and Interest Payment of $2201 due
1_1_2013, Principal and Interest Payment of $2201 due 2_1_2013, Principal and Interest Payment of
$2201 due 3_1_2013, Principal and Interest Payment of $2201 due 4_1_ 2013, Principal and Interest
Payment of $2201 due 5_1_2013, Principal and Interest Payment of $2201 due 6_1_2013, Principal and
interest Payment of $2201 due 7_1_2013, Principal and Interest Payment of $2201 due 8 1 2013,
Principal and Interest Payment of $2201 due 9 1 2013, Principal and interest Payment of $2201 due
10_1_2013, Principal and Interest Payment of $2201 due 11_1_2013, Principal and Interest Payment of
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 40 of 76

~~ 7 at 1661 Worthington Read, Ste 100
C) Ocwen Loan Servicing, LLC Reena Beans
WWW.OCWEN.COM Toll Free: (800) 746-2936

0 WIE A Helping Homeowners is What We Do!™

$2201 due 12_1_2013, Principal and Interest Payment of $2201 due 1_1_2014, Principal and Interest
Payment of $2201 due 2_1_2014, Principal and Interest Payment of $2204 due 3_1 2014, Principal and
Interest Payment of $2201 due 4_1_2014Principal and Interest Payment of $2201 due 5.1 2014,
Principal and Interest Payment of $2201 due 6_1_ 2014.

Escrow of $0 due 5_1_2006 Escrow of $0 due 6_1_ 2006, Escrow of $0 due 7_1_2006, Escrow of $0 due

8 1_2006, Escrow of $0 due 9_1_ 2006, Escrow of $0 due 10_1_2006, Escrow of $0 due 11_1 2006,
Escrow of $0 due 12_1_2006, Escrow of SO due 1_1_2007, Escrow of $0 due 2_1_2007, Escrow of $0 due
3_1_2007, Escrow of $0 due 4_1_2007, Escrow of $0 due 5_1_2007, Escrow of $0 due 6_1_ 2007, Escrow
of $0 due 7_1_2007, Escrow of $0 due 8_1_2007, Escrow of SO due 9_1_2007, Escrow of $0 due
10_1_2007, Escrow of $0 due 11_1_2007, Escrow of $0 due 12_1_2007, Escrow of $0 due 1_1_ 2008,
Escrow of $0 due 2_1_2008, Escrow of $0 due 3_1_ 2008, Escrow of $0 due 4_1_2008, Escrow of $0 due
5_1_2008, Escrow of $0 due 6_1_2008, Escrow of $0 due 7_1_ 2008, Escrow of $0 due 8_1_ 2008, Escrow
of $0 due 9_1_2008, Escrow of $0 due 10_1_ 2008, Escrow of $0 due 11_1_2008, Escrow of $0 due
12_1_2008, Escrow of $0 due 1_1_2009, Escrow of $0 due 2_1_2009, Escrow of $0 due 3_1_2009, Escrow
of $0 due 4_1_2009, Escrow of $0 due 5_1_2009, Escrow of $0 due 6_1_2009, Escrow of $0 due
7_1_2009, Escrow of $0 due 8_1_ 2009, Escrow of $0 due 9_1_2009, Escrow of $0 due 10_1_ 2009, Escrow
of $0 due 11_1_ 2009, Escrow of $0 due 12_1_ 2009, Escrow of $0 due 1_1_ 2010, Escrow of $0 due
2_1_2010, Escrow of $0 due 3_1_2010, Escrow of $0 due 4_1_2010, Escrow of $0 due 5_1_2010, Escrow
of $0 due 6_1_2010, Escrow of SO due 7_1, 2010, Escrow of $0 due 8 1 2010, Escrow of $0 due

9_1_ 2010, Escrow of $0 due 10_1_2010, Escrow of $0 due 11_1_ 2010, Escrow of $0 due 12_1 2010,
Escrow of $0 due 1_1_2011, Escrow of $0 due 2_1_2011, Escrow of $0 due 3_1 2011, Escrow of $0 due
4_1_2011, Escrow of $0 due 5_1_ 2011, Escrow of $0 due 6_1_2011, Escrow of $0 due 7_1_2011, Escrow
of $0 due 8 1 2011, Escrow of $0 due 9_1 2011, Escrow of $0 due 10_1_2011, Escrow of $0 due
11_1_2011, Escrow of $0 due 12_1_2011, Escrow of $0 due 1_1_ 2012, Escrow of $0 due 2_1,2012,
Escrow of $0 due 3_1_2012, Escrow of $0 due 4_1_2012, Escrow of $0 due 5_1._ 2012, Escrow of $0 due
6_1_2012, Escrow of $0 due 7_1_2012, Escrow of $0 due 8_1_2012, Escrow of $0 due 9 1 2012, Escrow
of $0 due 10_1_2012, Escrow of $0 due 11_1_2012, Escrow of $0 due 12_1 2012, Escrow of $0 due
1_1_2013, Escrow of $0 due 2_1_2013, Escrow of $0 due 3_1_ 2013, Escrow of $0 due 4_1_2013, Escrow
of $0 due 5_1_ 2013, Escrow of $0 due 6_1_2013, Escrow of $0 due 7_1. 2013, Escrow of $0 due
8_1_2013, Escrow of $0 due 9_1_2013, Escrow of $0 due 10_1_2013, Escrow of $0 due 11_1_2013,
Escrow of $0 due 12_1_2013, Escrow of $0 due 1_1_2014, Escrow of $0 due 2_1_2014, Escrow of $0 due
3_1_ 2014, Escrow of $0 due 4_1_2014Escrow of $0 due 5_1_2014, Escrow of $0 due 6_1_2014.

$77.22 late charge in 11_1_2011 $77.22 late charge in 12_1_2011, $77.22 late charge in 1_1_ 2012,
$77.22 late charge in 2_1_2012, $77,22 late charge in 3_1_2012, $77.22 late charge in 4_1_2012, $78.87
late charge in 5_1_2012, $78.87 late charge in 6_1_2012, $78.87 late charge in 7_1_2012, $78.87 late
charge in 8_1_2012, $78.87 late charge in 9_1_ 2012, $78.87 late charge in 10_1_2012, $79.48 late charge
in 11_1_2012, $79,48 late charge in 12_1_2012, $79.48 late charge in 1_1_2013, $79.48 late charge in
2_1_2013, $77.22 late charge in 3_1_2013, $77.22 late charge in 4_1_2013, $77.22 late charge in
5_1_2013, $77.22 late charge in 6_1_2013, $77.22 late charge in 7_1_2013, $77.22 late charge in

8_1_ 2013, $77.22 late charge in9_1_ 2013, $77.22 late charge in 10_1_2013, $77.23 late charge in
11_1_2013, $81,52 late charge in 6_1_2014, $3149.68 late charge from prior servicer, Late charge
adjustment of $0,

If you pay the past due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payment, your account
will be considered up-to-date and you can continue to make your regular monthly payments.

Make your payment directly to:
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 41 of 76

|" A 1661 Worthington Road, Ste 100
C-) Ocwen Loan Servicing, LLC West Palm Beach, FL 33409
WWW.OCWEN.COM Toll Free: (800) 746-2936

OO WEN Helping Homeowners is What We Do!™

Ocwen Loan Servicing, LLC

ATTN: Cashiering Department
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409

Please consider the following:

e you should contact the Homeownership Preservation Foundation (888-995-HOPE) to speak with
counselors who can provide assistance and may be able to help you work with your lender to
avoid foreclosure. There may be other homeownership assistance available through your lender
or servicer;

* you may also contact the Division of Banks (617-956-1500) or visit www.mass.pov/foreclosures
to find a foreclosure prevention program near you;

© after 11/24/2014 you can still avoid foreclosure by paying the total past due amount before a
foreclosure sale takes place. Depending on the terms of the loan, there may also be other ways
to avoid foreclosure, such as selling your property, refinancing your loan, or voluntarily
transferring awnership of the property to HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E.

If you do not pay the total past due amount of $228546.65 and any additional payments that may
become due by 11/24/2014 you may be evicted fram your home after a foreclosure sale, If HSBC Bank
USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E forecloses on this property, it means the mortgagee or new buyer will take
over the ownership of your home,

if you have questions, or disagree with the calculation of your past due balance, please contact Ocwen
Loan Servicing, LLC as servicer for HSBC Bank USA, National Association, as Trustee for Fremont Home
Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-Eat (800) 746-2936 to obtain information
regarding your mortgage, We are available Monday through Friday 8:00 am to 9:00 pm, Saturday 8:00 am
to 5:00 pm and Sunday 9:00 am to 9:00 pm ET. Or you can submit a written request for the information
listed above to:

Ocwen Loan Servicing LLC, Attn: Research Dept
PO Box 24736, West Palm Beach, FL 33416

Sincerely,

Amy Fleitas

Morigage Default Manager

Enclosed with this notice, there may be additional important disclosures related to applicable Jaws and
requirements that you should carefully review.

Account Number 18

Mortgagee Information

Please Note:
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 42 of 76

a Si + at 1661 Worthington Road, Ste 100

C) ee ra enel eae LLC West Palm Beach, FL33409

. , Toll Free: (800) 746-2936
Helping Homeowners is What We Do!™

Ocwen Loan Servicing, LLC is providing this notice as servicing agent, or otherwise on behalf of HSBC Bank
USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E whose address is 8 East 40th Street- CTLA-Structured Finance, New York, NY

10016.
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 43 of 76

i r + 1661 Worthington Road, Ste 100
Cy Ocwen Loan Servicing, LLC re eoeaeeth esas
WWW.OCWEN.COM Toll Free: (800) 746-2936

0 WEN Helping Homeowners is What We Do!™

Account Number i:

Disclosures
Please Note:
This is an attempt to collect a debt and any information obtained will be used for that purpose,

If you have filed for bankruptcy and your case is still active or if you have received an order of discharge,
please be advised that this is not an attempt to collect a pre-petition or discharged debt, Any action taken
by us is for the sole purpose of protecting our lien interest in your property and is nat to recover any
amounts from you personally. If you have surrendered your property during your bankruptcy case, please

disregard this notice.

If you are currently in bankruptcy under Chapter 13, you should continue to make payments in
accordance with your Chapter 13 Plan and disregard this notice.

You have the right to bring a court action to challenge the existence of the default, or assert other
defenses to immediate payment and sale that may be available in your mortgage documents or under
applicable law.

If your payment is not accepted or your payment is for less than the total amount due (which we may
accept without waiving any of our rights), this matter will not be resolved.

Failure to cure the default on or before the date specified in this notice may result in acceleration of the
sums secured by the Mortgage and sale of the Property. Even after the loan has been accelerated, you
have the right to reinstate your account up to five days before the foreclosure sale of your home if you: 1)
pay the total amount due plus any fees, costs and other amounts chargeable to your account under the
terms of the loan documents including all expenses incurred in enforcing the terms of the loan documents
such as reasonable attorney's fees, property inspection and valuation fees, and other fees incurred for the
purpose of protecting the mortgage holder's interest in the property and rights under the Mortgage. Your
obligations under the loan documents will still apply during this time.

Additionally, you have the right to sell the property prior to foreclosure sale and use the proceeds to pay
the mortgage in full.

You may have the option of voluntarily granting a deed to the residential mortgage in lieu of foreclosure,
depending upon the terms of your residential mortgage and whether or not there are any junior liens
encumbering the property.

You may attempt to refinance the obligation by obtaining a new loan, which would fully repay the existing
residential mortgage loan.
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 44 of 76

pee USPS CERTIFIED MAIL™
OCWEN

PO BOX 24646

WEST PALM BEACH, FL 33416-4646

9214 8901 0881 0902 6368 30
SSS

LYNDON BENJAMIN Loan Number: a. 18
PO BOX 33

MILTON MA 02186
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 45 of 76

EXHIBIT 2-E
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 46 of 76

 

 

e 7 7 tt 1661 Worthington Road, Ste 100
Ocwen Loan Servicing, LLC Wane Beach, FL 33409
i WWW.OCWEN.COM Toll Free: (800) 746-2936
ie Helping Homeowners is What We Do!™
OCWEN
10/11/2014 Loan Number {ii 1s
VIA First Class Mail
VIA Certified Mail (return receipt requested)
Certified Number:
Lyndon Benjamin
Po Box 33

Milton, MA 02186

Property Address: 10 Lothrop Ave,
Milton, MA 02186

AVISO IMPORTANTE PARA LAS PERSONAS QUE HABLAN ESPANOL:

Esta notificacion es de suma importancia, pues afecta su derecho a continuar viviendo en su casa. Si no entiende el contenido de esta
carta, obtenga una traduccion immediamente.

Dear Lyndon Benjamin

We have not received your mortgage payments for the months of 05/01/06 through 10/01/14. This means your account is now in
default, and if you do not make these payments or reach another resolution with us, we may soon refer your loan to foreclosure, to
commence the foreclosure process as required by your state law.

If you have already mailed these payments, please accept our thanks. Also, if you are already working with Ocwen Loan Servicing,
LLC (“Ocwen’’) to avoid foreclosure, this letter does not apply to you. However, you may find some of the information on available
programs listed below to be useful.

If you are already working with the Loss Mitigation department on a special forbearance or other foreclosure prevention alternative,
this letter does not apply to you.

However, you may want to take advantage of the Homeownership Counseling information contained within this letter.

We are here to help. If you are experiencing financial difficulties, please contact us immediately 1-800-746-2936, Monday
to Friday 8:00 am to 9:00 pm ET, Saturday 8:00 am to 5:00 pm ET, and Sunday, 9:00 am to 9:00 pm ET.

If you need help, the following options may be available:

* Refinance your loan: You may choose to apply for a new mortgage and pay off your existing loan, if you can obtain
favorable terms that would make your current payment more affordable.
* Modify your loan terms with us: We may be able to modify your loan. You may be eligible for a loan modification under the

Home Affordable Modification Program (HAMP) or another available modification program, subject to program
requirements. Contact us to receive application materials for any of our available loan modification programs.

 

NMLS # 1852 OPTCRM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to you
for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.

Page 1 of 5
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 47 of 76

 

 

 

 

 

+ ¢ aa 1661 Worthington Road, Ste 100
Ocwen Loan Servicing, LLC West Palm Beach, FL 33409
WWW.OCWEN.COM Toll Free: (800) 746-2936
Helping Homeowners is What We Do!™
OGWEN
*  Forbearar r Re ent Plan: Payment forbearance temporarily gives you more time to pay your monthly payments. A

 

forbearance may provide for temporary reduction or suspension of payments, or the ability to make regular monthly
payments without contributing toward past due amounts for a period of time. If you have experienced a temporary loss of
income or increase in expenses but can now afford to make higher payments, we may be able to develop a repayment plan.

* Sale of the property: If you are not able to continue paying your mortgage, your best option may be to find more affordable
housing. As an alternative to foreclosure, you may be able to sell your home and use the proceeds to pay off your current
loan.

* Short Sale; If the value of your home has declined, and you cannot sell the property for an amount sufficient to pay your
current Joan in full, you may be able to sell it for less than the full payoff amount to satisfy your debt.

° Deed in Lieu of Foreclosure: If you have tried to sell your property for 90 days, you may be able to voluntarily return the
deed to Ocwen to satisfy your debt and avoid foreclosure.

To be considered for any of these options, you may be required to provide us with financial information. Collection activity will
continue and your monthly mortgage payment will still be due while we evaluate your financial situation. Not all options may be
available to you.

Call us today to learn more about your options and instructions for how to apply. The longer you wait, or the further you fall behind
on your payments, the harder it will be to find a solution. If you have any requests for additional information regarding your loan, you
may reach us by telephone at 1-800-746-2936. Our dedicated team of Loan Resolution Specialists is here to assist you.

If you have any further questions regarding this letter, your account or options that we may have available, please contact your
designated Home Retention Specialist, Marilinda Ponce De Leon, You may schedule an appointment by calling 1-800-746-2936.
Marilinda Ponce De Leon is your designated contact for inquiries and the submission of documents as needed.

If you would like to submit a qualified written request, a notice of error, or a request for information, you must use the following
address:

Ocwen Loan Servicing, LLC, Research Department, P.O. Box 24736, West Palm Beach, Florida 33416-4736.
For more information, you may also visit our website at www.ocwen.com.

We have enclosed the pamphlet “How to Avoid Foreclosure,” which describes methods to assist you in bringing your mortgage
current. If you are unable to bring your mortgage current, the pamphlet also addresses other alternatives to foreclosure. Foreclosure is
the legal means we may use to take ownership of your home if you do not make your mortgage payments.

For help exploring your options, the Federal government provides contact information for housing counselors, which you can access

by contacting the Consumer Financial Protection Bureau at_http://www.consumerfinance.gov/mortgagehelp/, the Department of
Housing and Urban Development at www.hud.gov/offices/hsg/sfh/hcc/hes.cfm or by calling 1-800-569-4287, The Toll Free TDD

pub 7 the HUD Seceels Agency i is l- 800- 877- ee ace may @ access a list of counseling agencies in the state of Washington
§ ; = s I s=WA.

 

Sincerely,
Ocwen Loan Servicing, LLC

 

NMLS # 1852 OPTCRM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to you
for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.

Page 2 of 5
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 48 of 76

 

 

pepsi os 1661 Worthington Road, Ste 100
O Ocwen Loan Servicing, LLC West Palm Beach, FL 33409
i . : Toll Free: (800) 746-2936
J cca ee Helping Homeowners is What We Do!™
OCWEN

Please Note:

This is an attempt to collect a debt and any information obtained will be used for that purpose.

If you have filed for bankruptcy and your case is still active or if you have received an order of discharge, please be advised that this is
not an attempt to collect a pre-petition or discharged debt. Any action taken by us is for the sole purpose of protecting our lien interest
in your property and is not to recover any amounts from you personally. If you have surrendered your property during your
bankruptcy case, please disregard this notice.

If you are currently in bankruptcy under Chapter 13, you should continue to make payments in accordance with your Chapter 13 Plan
and disregard this notice.

 

NMLS # 1852 OPTCRM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to you

Jor informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.

Page 3 of 5
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 49 of 76

 

 

? . +s 1661 Worthington Road, Ste 100
Ocwen Loan Servicing, LLC acre Beach, FL, 33409
WWW.OCWEN.COM Toll Free: (800) 746-2936
seetnnremroes ie Helping Homeowners is What We Do!™
OCWEN
Servicemembers Civil U.S. Department of Housing OMB Approval 2502-0584
Relief Act and Urban Development Exp. 11/30/2014
Notice Disclosure Office of Housing

Legal Rights and Protections Under the SCRA

 

Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain
legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC App. §§ 501-597b) (SCRA).

Who May Be Entitled LPr i J ?
¢ Regular members of the U.S. Armed Forces (Army, Navy, Air Force Marine Corps and Coast Guard).
¢ Reserve and National Guard personnel who have been activated and are on Federal active duty.

* National Guard personnel under a call or order to active duty for more than 30 consecutive days under section 502(f) of title
32, United States Code, for purposes of responding to a national emergency declared by the President and supported by
Federal funds.

° Active service members of the commissioned corps of the Public Health Service and the National Oceanic and Atmospheric
Administration.

* Certain United States citizens serving with the armed forces of a nation with which the United States is allied in the
prosecution of a war or military action.

What Legal Protections Are Servicemembers Entitled to Under SCRA?

* The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering military
service shall not bear interest at a rate above 6% during the period of military service, and one year thereafter, in the case of
an obligation or liability consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or during the
period of military service in the case of any other obligation or liability.

* The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year after the
servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt. In addition, the
sale, foreclosure, or seizure of real estate shall not be valid if it occurs during, or within one year after the servicemember’s
military service unless the creditor has obtained a valid court order approving the sale, foreclosure, or seizure of the real
estate.

e The SCRA contains many other protections besides those applicable to home loans.
How _D: ryi D dent R lief Under the SCRA?

¢ In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must provide a
written request to the lender, together with a copy of the servicemenber’s military orders

Ocwen Loan Servicing, LLC
Research Department
P.O. Box 24736
West Palm Beach, FL 33416-2436
1-800-746-2936

 

NMLS # 1852 OPTCRM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to you
for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.

Page 4 of 5
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 50 of 76

Se <s 1661 Worthington Road, Ste 100
| Ocwen Loan Servicing, LLC West Palm Beach, FL 33409
WWW.OCWEN.COM Toll Free: (800) 746-2936

 

Lsettinatid Helping Homeowners is What We Do!™
OCWEN

¢ There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a
servicemember’s military orders to the lender in connection with a foreclosure or other debt enforcement action against real
estate. Under these circumstances, lenders should inquire about the military status of a person by searching the Department
of Defense’s Defense Manpower Data Center’s website, contacting the servicemember, and examining their files for indicia
of military service. Although there is no requirement for servicemembers to alert the lender of their military status in these
situations, it still is a good idea for the servicemember to do so.

¥ . . . ~ 5

*  Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their
installation’s Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces is

available at_http://legalassistance.law.af.mil/content/locator, php
“Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to legal protections
under the SCRA (see above), please go to www, militaryones com/sera or call 1-800-342-9647 (toll free from the United States)

to find out more information. Dialing instructions for areas outside the United States are provided on the website.

form HUD-92070

(02/2013)

NMLS # 1852 OPTCRM
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.

However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to you

for informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to
collect a debt from you personally.

Page 5 of 5
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 51 of 76

EXHIBIT 2-F
Property Address: 10 Lothrop Avenue, Milton, MA 02186

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 52 of 76

Bk 34020 Pgl146 #35221
04-21-2016 @ 10:18a

WILLIAM P. O'DONNELL, REGISTER
NORFOLK COUNTY REGISTRY OF DEEDS
RECEIVED & RECORDED ELECTRONICALLY

AFFIDAVIT REGARDING COMPLIANCE WITH
MGL c. 244 sec. 35B

Property Address: 10 Lothrop Avenue, Milton, MA 02186

Mortgage: Lyndon Benjamin to Mortgage Electronic Registration Systems, Inc. acting solely as
a nominee for Fremont Investment & Loan, dated September 23, 2005 recorded at Norfolk
County Registry of Deeds in Book 22934, Page 27.

Assignment from Mortgage Electronic Registration Systems, Inc. (MERS), solely as nominee for
Fremont Investment & Loan to HSBC Bank USA, National Association, as Trustee for Fremont
Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E dated September 9,
2014 recorded at Norfolk County Registry of Deeds in Book 32560, Page 199.

Foreclosing Mortgagee: HSBC Bank USA, National Association, as Trustee for Fremont
Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E

The undersigned, Marjorie Timmerman , having personal knowledge of
the facts herein stated, under oath deposes and says as follows:

1. Tam: [Check One]
[ ] An officer or employee of HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E, where I
hold the office of .
[X] An officer or employee of a duly authorized agent of HSBC Bank USA, National
Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E.

 

2. In my capacity as Contract Management Coordinator (title), I am familiar
with the business records of OCWEN LOAN SERVICING, LLC as they relate to
servicing of the Mortgage Loan which is the subject of this affidavit. OCWEN LOAN
SERVICING, LLC’s records are reliable because they are kept in the ordinary course of
business by persons who have a business duty to make such records. The records are
made at or near the occurrence of events so recorded. To the extent records related to the

 

Lyndon Benjamin

13-040751 / FC03 Page 1 of 2
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 53 of 76
Bk 34020 Pg147 #35221

loan come from another entity, those records were received by OCWEN LOAN
SERVICING, LLC in the ordinary course of its servicing business, have been
incorporated into and maintained as part of OCWEN LOAN SERVICING, LLC’s
business records, and have been relied on by OCWEN LOAN SERVICING, LLC. It is
the regular practice of OCWEN LOAN SERVICING, LLC in its mortgage servicing
business to make and maintain these records. I have personal knowledge of the facts set
forth in this affidavit based upon my review of OCWEN LOAN SERVICING, LLC’s
business records maintained in connection with the Mortgage and the related Mortgage
loan account whose repayment the Mortgage secures.

3. Based upon my review of the business records of OCWEN LOAN SERVICING, LLC, I
certify that:
[X] The requirements of M.G.L. c 244 sec. 35B have been complied with.
[ ]G.L. C244 Section 35B is not applicable to the above mortgage.

Signed under the pains and penalties of perjury this i day of Suet ‘ , 2015.

**For authority see Power of Attorney recorded in Suffolk County Registry of Deeds in Book
51252, Page 341.

HSBC Bank USA, National Association, as
Trustee for Fremont Home Loan Trust 2005-
E, Mortgage-Backed Certificates, Series
2005-E

By: Ocwen Loan Servicing, LLC

Its: Attorney in Fact

———

(Marjorie Timmerman

STATE OF FLORIDA

COUNTY OF PALM BEACH

The foregoing instrument was acknowledged and sworn before me this } ") day of

52015 by Marjorle Timmerman as 9 Cette CORN gr

Ocwen Loan Servicing, LLC, who is personally known to me or who has produced
Se rere cinerea:

 

 

as identification.

 

ss Notary Public State of Florida
tan
* Holly Holly Chris ep 160940

 
 

Holly Christian

 

Notary Public— State of Florida
My Commissipn Expires: (afr) y

mission
5 es

 

Lyndon Benjamin
13-010751 / FC03 Page 2 of 2
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 54 of 76

EXHIBIT 2-G
Property Address: 10 Lothrop Avenue, Milton, MA 02186

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 55 of 76

Bk 34020 Pg148 #35222
04-21-2016 @ 10:18a

WILLIAM P. O'DONNELL, REGISTER
NORFOLK COUNTY REGISTRY OF DEEDS
RECEIVED & RECORDED ELECTRONICALLY

AFFIDAVIT REGARDING NOTE SECURED
BY MORTGAGE TO BE FORECLOSED
MGL c. 244 sec. 35C

Property Address: 10 Lothrop Avenue, Milton, MA 02186

Mortgage: Lyndon Benjamin to Mortgage Electronic Registration Systems, Inc. acting solely as
a nominee for Fremont Investment & Loan, dated September 23, 2005 recorded at Norfolk
County Registry of Deeds in Book 22934, Page 27.

Assignment from Mortgage Electronic Registration Systems, Inc. (MERS), solely as nominee for
Fremont Investment & Loan to HSBC Bank USA, National Association, as Trustee for Fremont
Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E dated September 9,
2014 recorded at Norfolk County Registry of Deeds in Book 32560, Page 199.

Foreclosing Mortgagee: HSBC Bank USA, National Association, as Trustee for Fremont
Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E

The undersigned, Marjorie Timmerman , having personal
knowledge of the facts herein stated, under oath deposes and says as follows:

1. Tam: (Check One]
[ ] An officer or employee of HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E, where I
hold the office of .
[X] An officer or employee of a duly authorized agent of HSBC Bank USA, National
Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E.

2. In my capacity as Contract Management Cootinato (title), I am
familiar with the business records of OCWEN LOAN SERVICING, LLC as they relate to
servicing of the Mortgage Loan which is the subject of this affidavit. OCWEN LOAN
SERVICING, LLC’s records are reliable because they are kept in the ordinary course of
business by persons who have a business duty to make such records. The records are
made at or near the occurrence of events so recorded. To the extent records related to the
loan come from another entity, those records were received by OCWEN LOAN
SERVICING, LLC in the ordinary course of its servicing business, have been
incorporated into and maintained as part of OCWEN LOAN SERVICING, LLC’s

 

 

Lyndon Benjamin
19-010754 /FCO3 Page 1 of 2
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 56 of 76
Bk 34020 Pg149 #35222

business records, and have been relied on by OCWEN LOAN SERVICING, LLC. It is
the regular practice of OCWEN LOAN SERVICING, LLC in its mortgage servicing
business to make and maintain these records. I have personal knowledge of the facts set
forth in this affidavit based upon my review of OCWEN LOAN SERVICING, LLC’s
business records maintained in connection with the Mortgage and the related Mortgage
loan account whose repayment the Mortgage secures.

3. Based upon my review of the business records of OCWEN LOAN SERVICING, LLC, I
certify that HSBC Bank USA, National Association, as Trustee for Fremont Home Loan
Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E is:

[X] the holder of the promissory note secured by the above mortgage.
[ ] authorized by the owner of the pROnMiasory note secured by the above mortgage to
conduct the foreclosure sale

Signed under the pains and penalties of perjury this 17 day of Sep 7 , 2015.

**For authority see Power of Attorney recorded in Suffolk County Registry of Deeds in Book
51252, Page 341.

HSBC Bank USA, National Association, as
Trustee for Fremont Home Loan Trust 2005-
E, Mortgage-Backed Certificates, Series
2005-E

By: Ocwen Loan Servicing, LLC

Its: Attorney in Fact

7 Vicia

Onaiode Timmerman
ie Contract Management Coordinator

STATE OF FLORIDA )
)
COUNTY OF PALM BEACH )

The foregoing instrument was acknowledged and sworn before me this } day of

:20(5 by ___ Marjorie Timmerman as a __ContractManagement Coordinator of
Ocwen Loan Servicing, LLC, who is personally known to me or who has produced

—————

 

as identification.

 

Holly Christian

 
 

« Holly Christian
My Commission FF 180346
Expires 12/02/2018

 

Notary Public State of Florida

Notary Public 4 State of Florida
My Commissign)Expires: ) -[) SP

 

Lyndon Benjamin
13-010751 / FC03 Page 2 of 2
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 57 of 76

EXHIBIT 2-H
Property Address: 10 Lothrop Avenue, Milton, MA 02186

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 58 of 76
Case 1:17-cv-11727-PBS Document 9-6 Filed 09/19/17 Page 2 of 3

Bk 34756 P2864 #129847
12-13-2016 @ 11:24a

AFFIDAVIT REGARDING NOTE SECURED
BY MORTGAGE BEING FORECLOSED

Property Address: 10 Lothrop Avenue, Milton, MA 02186

Mortgage: Lyndon Benjamin to Mortgage Electronic Registration Systems, Inc, acting solely as a nominee for
Fremont Investment & Loan, dated September 23, 2005 recorded in Norfolk County Registry of Deeds in Book
22934, Page 27,

Assigned To: HSBC Bank USA, National Association, as Trustee for Fremont Home (oan Trust 2005-5,
Mortguge-Backed Certificates, Series 2005-E by assignment as follows: assignment from Mortgage Electronic
Registration Sysiems, Inc. (MERS) solely as nominee for Fremont Investment & Loan its successors and/or
assigns to HSBC Bank USA, National Association, as Trustee for Fremont Home Lean Trust 2005-5, Mortgage-
tacked Certificates, Series 2005-E daled September 9, 2014 recorded at Norfolk County Registry of Deeds in
Book 32560, Page 199.

Foreclosing Mortgagee: HSBC Bank USA, National Assoclatlon, as Trustee for Fremont Home Loan Tryst
2005-E, Mortgage-Backed Certificates, Series 2005-E

. Jose Manriqua
The undersigned, ‘ . having personal knowledge of the facts

herein stated, under oath deposes and says as follows:

1. Tam: [Check One]
[ ] An officer or employee of HSBC Bank USA, National Association, as Trustee for Fremant Hame
Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E, where | hold the office of

 

(0 An officer or employee of a duly authorlzed agent of HSBC BANK USA, NATIONAL
ASSOCIATION, AS TRUSTEE FOR FREMONT HOME LOAN TRUST 2005-E, MORTGAGE-
BACKED CERTIFICATES, SERJES 2005-E.

2. Inmy capacity as Comes Menem (title), dam
familiar with the business records of Qcwen Loan Servicing, LLC as they relate to the servicing of the
Mortgage Loan which is the subject of this affidavit, Qewen Loan Servicing, LLC's records are reliable
because they are kept In the ordinary course of business by persons who have a business duty to make
such records, ‘The records are made at or near the occurrence of events so recorded. To the extent records
related to the loan come from another entity, those records were received by Oewen Loan Servicing, LLC
in the ordinary course of its servicing business, have been incorporated Into'and inaintaiesd as part of
Oecwen Loan Servicing, LLC's business records, and have been relied on by Ocwen Loan Servicing,

LLC. It is the regular practice of Gewen Loan Servicing, LLC in its mortgage servicing business to make
and maintain these records. | have personal knowledge of the facts set forth in this affidavit based upon
ny review of Oewen Loan Servicing, LLC's business records maintained in connection with the Mortgage
and the related Mortgage loan account whose repayment the Mortgage secures

WLLLLAM P. O°DONNELL, REGISTER
NORFOLK COUNTY REGISTRY ce NEEDS
RECEIVED & RECORDED ELECTRONICALLY
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 59 of 76
Case 1:17-cv-11727-PBS Document 9-6 Filed 09/19/17 Page 3 of 3

Bk 34756 Pg285 #1298647

3. Based upon my review of the business records of OCWEN LOAN SERVICING, LLC, I certify that:

a. as of the dates when the Nolices of Sale relating to the morigage at Issue were mailed and published
pursuant to M.G.L, Chapter 244, Section 14 up to and including the Foreclosure Sale Date, the
Foreclosirg Mortgagee was: [Check One]

[X] the holder of the promissory note secured by the abave mortgage.
{ J authorized by the owner of the promissory note secured by the above mortgage to conduct the
foreclosure sale.

b. [Check One]

[X] the contractual notice of default was sent to the mortgagar(s) on or before July 17, 2015.

[ ] the contractual notice of default was sent to the mortgogor(s) after July 17, 2015, and strictly
complies with the notice provision set forth in the terms of the subject mortgage.

[ ] Notice of default is not required pursuant to the terms of the subject mortgage.

Signed uncer the puirs and penaltics of perjury this 30 day of __r8 ov _, 2016.

HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Serles 2005-E

By: Ocwen Loan Servicing, LLC

Its; Attorney in Fact

By: fff nite

Title: ia Maageneel Lexa rzar

   

 

For authority see Power of Attorney recorded in Suffolk County Registry of Deeds in Book 512 52,
Page 341,

STATE OF FLORIDA
COUNTY OF_VAurt BEAKeK

Sworn to (or affirmed) and subscribed before me this 30 day of 7 ad

 

 

 

2016 (year), by Jooe Manriquts (name wy Ge PT>< semen.
= HEEL
ph iy, Notary Public State or Flariay Sigatare of Notary hg
s pees P Peterkin Notary Public - State of Florida
YG EEE on
Se Karen P, Peterkin
(seal) (Printed, Typed or Stamped Name of Notary Public)
7” Personally Know,

Produced Identification Type of Identification Produced:

 
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 60 of 76

EXHIBIT 2-I
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 61 of 76

KORDE & ASSOCIATES, P.C.
ATTORNEYS AT LAW

 

SERVING MASSACHUSETTS, NEW HAMPSHIRE, & RHODE ISLAND

July af 2016

     

Certified Article Number
! ‘sq72 D232 03

Lyndon Benjamin VIA gyi4 72bb 9904 20?
31 Hilltop Lane CER’ Roane RECORD - |
South Easton, MA 02375

Please reference our File #: 13-010751/ Benjamin

RE: HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-
E, Mortgage-Backed Certificates, Series 2005-E vs. Lyndon Benjamin
Land Court Case No. 15 SM 005273
Property Address: 10 Lothrop Avenue, Milton, MA 02186

Dear Sir/Madam:

You are hereby notified of the intention of HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E to foreclose by sale
under the power of sale contained in a certain mortgage given by Lyndon Benjamin to Mortgage
Electronic Registration Systems, Inc. acting solely as a nominee for Fremont Investment & Loan.
Enclosed you will find a copy of the Mortgagee’s Sale of Real Estate that is being published in the
Milton Record Transcript. The sale is scheduled for August 3, 2016 at 1:00PM on the premises.

The notice is provided to you because an examination of the record title shows you held an interest of
record in the property thirty (30) days prior to the sale. Also enclosed is a copy of the Certification of
Right to Foreclose pursuant to 209 C.MLR. 18.21A(2)(c)

THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.

If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have
been discharged in bankruptcy, this letter is for informational purposes only and is not intended as an
attempt to collect a debt or an act to collect, assess or recover all or any portion of the debt from you
personally.

Very truly yours,

%
va

PLijb

900 CHELMSFORD STREET, SUITE 3102, LOWELL, MASSACHUSETTS 01851
PHONE: 978-256-1500 / FAX: 978-256-7615
HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 62 of 76

KORDE & ASSOCIATES, P.C.
ATTORNEYS AT LAW

 

SERVING MASSACHUSETTS, NEW HAMPSHIRE, & RHODE ISLAND

 
 

  
 
 

 

July _¢ , 2016 _

ai MLB Va Tres NT
Lyndon Benjamin Vi F414 Page 4904 anza :
71 Messenger Street C SEND slioed at
Apt. 1024 eacmisMs/ {06)s ia)

 

Plainville, MA 02762
Please reference our File #: 13-010751/ Benjamin

RE: HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-
E, Mortgage-Backed Certificates, Series 2005-E vs. Lyndon Benjamin
Land Court Case No. 15 SM 005273
Property Address: 10 Lothrop Avenue, Milton, MA 02186

Dear Sir/Madam:

You are hereby notified of the intention of HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E to foreclose by sale
under the power of sale contained in a certain mortgage given by Lyndon Benjamin to Mortgage
Electronic Registration Systems, Inc. acting solely as a nominee for Fremont Investment & Loan.
Enclosed you will find a copy of the Mortgagee’s Sale of Real Estate that is being published in the
Milton Record Transcript. The sale is scheduled for August 3, 2016 at 1:00PM on the premises.

The notice is provided to you because an examination of the record title shows you held an interest of
record in the property thirty (30) days prior to the sale. Also enclosed is a copy of the Certification of
Right to Foreclose pursuant to 209 C.M.R. 18.21A(2)(c)

THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.

lf you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have
been discharged in bankruptcy, this letter is for informational purposes only and is not intended as an
attempt to collect a debt or an act to collect, assess or recover all or any portion of the debt from you
personally.

Very truly yours,

PL/jb

900 CHELMSFORD STREET, SUITE 3102, LOWELL, MASSACHUSETTS 01851
PHONE: 978-256-1500 / FAX: 978-256-7615
HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 63 of 76

KORDE & ASSOCIATES, P.C.
ATTORNEYS AT LAW

 

SERVING MASSACHUSETTS, NEW HAMPSHIRE, & RHODE ISLAND

July cd. 2016

Certified Article Number. ~

    

Lyndon Benjamin F414 ?ebb F904 2072 0231 4g
P.O. Box 33 SENDERS RECORD
Milton, MA 02186

Please reference our File #: 13-010751/ Benjamin

RE: HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-
E, Mortgage-Backed Certificates, Series 2005-E vs. Lyndon Benjamin
Land Court Case No. 15 SM 005273
Property Address: 10 Lothrop Avenue, Milton, MA 02186

Dear Sir/Madam:

You are hereby notified of the intention of HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E to foreclose by sale
under the power of sale contained in a certain mortgage given by Lyndon Benjamin to Mortgage
Electronic Registration Systems, Inc. acting solely as a nominee for Fremont Investment & Loan.
Enclosed you will find a copy of the Mortgagee’s Sale of Real Estate that is being published in the
Milton Record Transcript. The sale is scheduled for August 3, 2016 at 1:00PM on the premises.

The notice is provided to you because an examination of the record title shows you held an interest of
record in the property thirty (30) days prior to the sale. Also enclosed is a copy of the Certification of
Right to Foreclose pursuant to 209 C.MLR. 18.21A(2)(c)

THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.

If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have
been discharged in bankruptcy, this letter is for informational purposes only and is not intended as an
attempt to collect a debt or an act to collect, assess or recover all or any portion of the debt from you
personally.

Very truly yours, |
C4

Paul Lambert

PL/jb

900 CHELMSFORD STREET, SUITE 3102, LOWELL, MASSACHUSETTS 01851
PHONE: 978-256-1500 / FAX: 978-256-7615
HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 64 of 76

KORDE & ASSOCIATES, P.C.
ATTORNEYS AT LAW

 

SERVING MASSACHUSETTS, NEW HAMPSHIRE, & RHODE ISLAND

      

July A, 2016 Certified aoa eas

Lyndon Benjamin uy 72bb 99104 2072 a233 | 73
10 Lothrop Avenue SENDERS RECORD
Milton, MA 02186

Please reference our File #: 13-010751/ Benjamin

RE: HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-
E, Mortgage-Backed Certificates, Series 2005-E vs. Lyndon Benjamin
Land Court Case No. 15 SM 005273
Property Address: 10 Lothrop Avenue, Milton, MA 02186

Dear Sir/Madam:

You are hereby notified of the intention of HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E to foreclose by sale
under the power of sale contained in a certain mortgage given by Lyndon Benjamin to Mortgage
Electronic Registration Systems, Inc. acting solely as a nominee for Fremont Investment & Loan.
Enclosed you will find a copy of the Mortgagee’s Sale of Real Estate that is being published in the
Milton Record Transcript. The sale is scheduled for August 3, 2016 at 1:00PM on the premises.

The notice is provided to you because an examination of the record title shows you held an interest of
record in the property thirty (30) days prior to the sale. Also enclosed is a copy of the Certification of
Right to Foreclose pursuant to 209 C.M.R. 18.21A(2)(c)

THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.

If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have
been discharged in bankruptcy, this letter is for informational purposes only and is not intended as an
attempt to collect a debt or an act to collect, assess or recover all or any portion of the debt from you
personally.

Very truly yours,

PL/jb

900 CHELMSFORD STREET, SUITE 3102, LOWELL, MASSACHUSETTS 01851
PHONE: 978-256-1500 / FAX: 978-256-7615
HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 65 of 76

Te ee W414 72bb TI04 2072 O23} 73
waz mou WALZ US. PANO, 8.80788
CERTIFIED
MAILER® TO:

Lyndon Benjamin
10 Lothrop Avenue
Milton, MA 02186

Lyndon Benjamin
10 Lothrop Avenue
Labei #1 Milton, MA 02186

13-010751 FCO3-MA

SENDER: Korde & Associates, P.C.

REFERENCERenjamin, Lyndon/BFB/13-
010751 FCO3-MA

 

 

+— TEAR ALONG THIS LINE

 

 

 

 

 

 

Label #2
PS Form 3800, January 2005 8-885
RETURN | Postage cate
RECEIPT ified F. see
SERVICE |Coulilled Fee 270
Return Recelpt Fee
. Restricted Deliver
Lyndon Benjamin Y 6885
Total Postage & Fees
10 Lothrop Avenue
Milton, MA 02186 USPS POSTMARK OR DATE
Label #3

Receipt for
Certified Maiil®

No Inaurance Coverage Provided
Do Hot Use for Intemational Malt

13-010751 FCO3-MA

 

 

FOLD AND TEAR THIS WAY» OPTIONAL

A

3 r= ~y Label #5
Lyndon Benjamin

10 Lothrop Avenue aaa

Milton, MA 02186

 

BW Cel Suse tell

cele ee

 

13-010751 FCO3-MA

- MN

 

 

Amount: 9424 7264 T904 2072 O231 73
= Charge
3 To:

FOLD AND TEARTHIS WAY —=-

 

 

 

 

 

 

 

S 2. Article Number Seer) sg Grice oulen en pases) ;
r A. Received by (Please Print Clearly) B. Date of Delivery
- . . " x {1 Agent
FJ4L4 ?ebb F504 2072 231 73 (Addressee
D. Is delivery addrass diffarent Irom item 17 {_] Yes
ITYES, enter delivery address below: {_] No
3. Service Type CERTIFIED MAIL®
4. Restricted Delivery? (Extra Fee) [ ]¥es
1. Article Addressed to:

 

 

 

 

Lyndon Benjamin
10 Lothrop Avenue
Milton, MA 02186

USPS? MAIL CARRIER
DETACH ALONG PERFORATION

Benjamin, Lyndon/BFB/13-01075 1 FC03-MA

 

BdIAIS Jdiadey UN}ey Buisn Jo} nod yueYUL
RETURN RECEIPT REQUESTED
Thank you for using Return Receipt Service

 

 

L,

PS Form 3811, January 2005 Domestic Return Receipt
A
oa —y Label #5

WALZ
CERTIFIED
MAILER®

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 66 of 76

~ WALZ

Label #1

Label #2

Label #3

POAC AID Tro WN ar

U.S. PAT. NO. 5,501,393

Lyndon Benjamin .
P.O. Box 33
Milton, MA 02186

13-010751 FCO3-MA

Lyndon Benjamin
P.O. Box 33
Milton, MA 02186

13-010751 FC03-MA

FOLD ANDTEARTHIS WAY—> OPTIONAL

 

x
| |

BdIAlag \djedey WNjey Bursn Jo} noA yueUL

Charge
Amount:

Charge
To:

 

FOLD AND TEAR THIS WAY ——j=

RETURN RECEIPT REQUESTED

USPS® MAIL CARRIER
DETACH ALONG PERFORATION

Lyndon Benjamin
P.O. Box 33
Milton, MA 02186

13-010751 FCO03-MA

2. Article Number ~

MA

F4i4 ?ebb 9904 2072 O231 40

4

 

 

 

 
  

Maoh reco lo hone 7) ee
. Received by (Please Print Clearly)

TW4t#ht (Cab TW CUrfc Uesbh OU

TO:
Lyndon Benjamin

P,O. Box 33
Milton, MA 02186

SENDER: Korde & Associates, P.C.

REFERENCEsenjamin, Lyndon/BFB/13-
010751 FCO3-MA

 

PS Form 3800, January 2005

 

+—— TEAR ALONG THIS LINE

 

 

 

 

 

 

BRS
RETURN | Postage Sy -
RECEIPT ane pst
SERVICE }outlled Fee Fy
Return Receipt Fee
Restricted Delivery 6-885
Total Postage & Fees ‘a
usps? POSTMARK OR DATE
Receipt for

Certified Maii*®

No Insurance Coverage Provided
Bo Not Uee for Intemational Mai

 

Label #6

estan ealmia aa ale ear tsi
OF RETUAN ADDRESS: FOLD ;

 

MM

F444 7266 1904 2072 0231 80

  
 

B, Dato of Delivery

 

 

 

 

 

3. Service Type CERTIFIED MAIL®

 

[_lves

4, Restricted Delivery? (Extra Fee)

 

 

1. Article Addressed to:

Lyndon Benjamin
P.O. Box 33
Milton, MA 02186

Y

C. Signature
CJ Agent
x (_] Addressee
D. Is delivery address different from itera 1? L] Yes
\f YES, enter delivery address below: {_] No

 

 

 

Benjamin, Lyndon/BFB/13-010751 FCO3-MA

Thank you for using Return Receipt Service

 

 

PS Form 3811, January 2005

Domestic Raturn Receipt

 
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 67 of 76

 

 

 

 

 

 

 

 

WALZ : WA fl zZ wean 4444 ebb IIU4 CUYe Usb 4?
CERTIFIED
MAILER® TO:
Lyndon Benjamin Lyndon Benjamin
71 Messenger Street 71 Messenger Street
Label #1 Apt. 1024 Apt. 1024
Plainville, MA 02762 Plainville, MA 02762
13-01075 1! FCO3-MA a
z SENDER: Korde & Associates, P.C.
Ez
gj REFERENCEpenjamin, Lyndon/BFB/13-
g 010751 FCO3-MA
Label #2
i PS Form 3800, January 2005 nook
RETURN Postage ens
| SeHlIcE Certified Fee pea
Return Receipt Fee ere
ae Restricted Delivery cata
7 Oa cnet et Total Postage & Fees eee
ess
Label #3 Apt. 1024 USPS* POSTMARK OR DATE
Plainville, MA 02762 Receipt for
13-010751 FCO3-MA Certified Mail®
No Insurance Coverage Provided
Do Nat Usy for tnvamational Med
A FOLD AND TEAR THIS WAY——> OPTIONAL _ i

 

 

 

a

re

 

 

Labal #5

Lyndon Benjamin

7\ Messenger Street
Apt. 1024

Plainville, MA 02762

13-010751 FCO3-MA

FOLD AND TEAR THIS WAY —

2. Article Number

MA

F4L4 Febe FWWO4 e072 O231 47

4

 

Label #6

PLACES
5 fel ii

ER iy ae bo} =a Md at
ite /s) Tse BOLE:

 

eit) an

I

Charge
Amount:
me 3414 7ebb W904 2072 0231 9?
x Charge
2 To:

Poa tau sce kent a7 ae

A Fiecaived by (Please Print Clearly) B. Date of Delivery

 

C. Signature

O Agent
{_] Addresses

X

 

 

3. Service Type CERTIFIED MAIL®

 

[ yes

4. Restricted Delivery? (Extra Fee)

 

1. Article Addressed to:

Lyndon Benjamin
71 Messenger Street
Apt. 1024

 

 

|_| Yes
(_]No

D. Is delivery address different from llam 17
If YES, enter delivery address below:

 

 

USPS® MAiL CARRIER
DETACH ALONG PERFORATION

Plainville, MA 02762

RETURN: RECEIPT REQUESTED

Benjamin, Lyndon/BFB/13-010751 FC03-MA

BdIM8S Jdisdey UINjay Buisn Jo) noA yueYyL
Thank you for using Return Receipt Service

 

 

y

PS Form 3811, January 2005 Domestic Return Receipt

 
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 68 of 76

Sow TUsuUY veri. Guar lu TWtsa# febb WY CUre Ucse usa
WALZ FROM WA fl 7 U.S. PAT. NO. 5,501,383

CERTIFIED
MAILER® TO:

Lyndon Benjamin
31 Hilltop Lane
South Easton, MA 02375

Lyndon Benjamin
31 Hilltop Lane
Label #1 South Easton, MA 02375

13-010751 FCO3-MA
SENDER: Korde & Associates, P.C.

REFERENCEgenjamin, Lyndon/BFB/13-
010751 FC03-MA

Label #2

PS Form 3800, January 2005

RETURN Postage

ee Certitied Fee

 

oS a
Le a

 

+—— TEAR ALONG THIS LINE

 

hp Ur ae
4 ow!

>

Return Receipt Fee

 

Restricted Dellvery
Total Postage & Fees

 

an
‘

Lyndon Benjamin
31 Hilltop Lane
South Easton, MA 02375 uSFS* POSTMARK OR DATE

Receipt for
Certified Mail*

No Insurance Coverage Provided
Do Not Use for Intemational Mat

 

 

 

Label #3
13-010751 FC03-MA

 

A FOLD AND TEAR THIS WAY —-* OPTIONAL

B Label #5 Label
Lyndon Benjamin :

ae cs Beam Te)

 

31 Hilltop Lane ia ve Cpt

South Easton, MA 02375 _ CERTIFIED ey i

13-010751 FCO3-MA

Charge \

Amount: FYL4 7abb 9904 2072 0232 D3

 

Charge

x
aL _ To:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 2. Article Number ays eres nats Pity SECTION [o} Pa j
% i

3 a A. Received by (Please Print Clearly) B. Date of Delivery 8
S53 2
x , C. Signature a
we a = a
Oo TT] oO ‘ . 7 . (1) Agent : 5
al 5 Ee ? F4l4y ebb 3904 2072 0232 O3 x LJ Addressee D
Oo Ww at D. ts delivery address different from Item 1? {_] Yes oO
- 5 ul 5 IFYES, anter delivery address below: ["} No ra
2. g fa a 3. Service Type CERTIFIED MAIL® =
vo} - a - 4. Restricted Delivery? (Extra Fee) [les 3
wv oa Oo 1. Article Addressed to: Ra
7 O=0 2
7 uv ha Lyndon Benjamin @
a zo, 31 Hilltop Lane i?
8 x3 9 South Easton, MA 02375 2
a ce - 3
o oc Benjamin, Lyndon/BFB/13-010751 FC03-MA >
@ 5 <
i Cc
<

3 L, s

PS Form 3811, January 2005 Domestic Return Receipt

 

 
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 69 of 76

EXHIBIT 2-J
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 70 of 76

Bk 34756 Pg281 #129846

AFFIDAVIT OF SALE UNDER POWER OF SALE IN MORTGAGE

I, CadeneReld 3 _. of Ocwen Loan Servicing, LLC, as Attorney in Fact for HSBC Bank
USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E, make oath and say that the principal and interest obligations mentioned in the
mortgage above referred to were not paid or tendered or performed when due or prior to the sale, and
that HSBC Bank USA, Nationa) Association, as Trustee for Fremont Home Loan Trust 2005-E,
Mortgage-Backed Certificates, Series 2005-E, caused to be published on August 25, 2016, September 1,
2016, and September 8, 2016, in the Milton Times, a newspaper published or by its title page purporting to
be published in Milton, Massachusetts and having a circulation therein, a notice of which the following is
a true copy.

(See Exhibit A attached hereto)

HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-
Backed Certificates, Series 2005-E also complied with Chapter 244, Section 14 of the Massachusetts
General Laws, as amended, by causing to be mailed the required notices, certified mail, return receipt
requested,

| state that the requirements of the power of sale included in the mortgage and of the law have been
complied with in all respects.

Pursuant to said notice at the time and place therein appointed September 23, 2016, at 4:00 PM, upon the
mortgaged premises, at which time and place, the sale was postponed by public proclamation to
November 8, 2016, at 10:00 AM, upon the mortgaged premises at which time and place upon the
mortgaged premises the sale was postponed by public proclamation to November 17, 2016, at 2:00 PM,
upon the mortgaged premises at which time and place upon the mortgaged premises, HSBC Bank USA,
National Association, as Trustee for Fremont Home Loan Trust 2005-E, Mortgage-Backed Certificates,
Series 2005-E sold the mortgaged premises at public auction by Charles F. Cawley of BayState Auction
Co., Inc., a duly licensed auctioneer, to HSBC Bank USA, National Association, as Trustee for Fremont
Home Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E, c/o Oewen Loan Servicing,
LLC, 1661 Worthington Road, Suite 100, West Palm Beach, Florida 33409, above named, for Four
Hundred Twenty-Eight Thousand Dollars and 00/100 ($428,000.00)

Property Address: 10 Lothrop Avenue, Milton, MA 02186
13-9t0751 7 FOOD
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 71 of 76

Bk 34756 Pg282 #129846

bid by HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E,
Mortgage-Backed Certificates, Series 2005-E, c/o Ocwen Loan Servicing, LLC, 1661 Worthington
Road, Suite 100, West Palm Beach, Florida 33409, being the highest bid made therefore at said auction.

Signed under the pains and penalties of perjury this 70 day of May. _ , 2016.

HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E

By: Ocwen Loan Servicing, LLC

ls: Attorney in Fact

Mf-
By: Carlene Reid
Title: Contract Management Coordinator >¢-

For authority see Power of Attorney recorded in Suffolk County Registry of Deeds in Book 51252, Page
341.

STATE OF FLORIDA
COUNTY OF

Sworn to (or affirmed} and subscribed before me this Zo day of N VW __2016, by
—_—_Carlene Relg—_ >*- (name of person making statement).

9 a

 
 
   

   

Pecans Kee Gs Notary'Public ’Mel-Ling Mitchell

My comniission expires: ____

 

  

Notary Pubiie Stata of Florida
» Mei-Ling Mitchell

5, My Commission FF 073851
“fon pe Expires 12/02/2017

      

  
  
 

  

Property Address: 10 Lothrop Avenue, Milton, MA 02186
13-010751 / FCO
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 72 of 76

Bk 34756 Pg283 #129846

Exhibit A

 

———————————————————
LEGAL NOTICE {
MORTGAGEE’S SALE OF REAL £STATE
By virtue of and in execullon of the Power of Sale contained
In a certain marigage given by Lyndon Benjamin to Mortgage
Electronic Registration Systems, Inc. acting solely as a nominee
for Fremonl investment & Laan, dated September 23, 2005
and recorded in Nerfalk County Registry 5! Deeds in Book
22934. Page 27 af which mortgage HSBC Bank USA, National
Associalion, as Trustee for Fremont Home Loan Trusi 2005-E,
Mortgage-Backed Cartificates, Series 2005-E is the present holder
by assignment from Mortgage Electronic Registratlon Systems,
\nc. solely as nominee fcr Fremont Investment & Loar to HSBC
Bank USA, National Association, as Truslee for Fremont Hame
Loan Trust 2005-E, Mortgage-Backed Centilicates, Series 2005-
E dated September 9, 2014 recorded al Norfolk County Registry
of Deeds in Book 32560, Page 199, for breach of conditions of
said mortgage and for the purpose of foreclosing the same, the
mortgaged premises located at 10 Lothrop Avenue, Milton, MA
02186 will be sold at a Public Auction at 4:00PM on Seplember
23, 2016, at the mortgaged premises, more particu'arly described
below, all and singular the premises descrinad in said mortgage,
to wil:
The land, together with the buildings thereon, situated in Milton,
Massachusetts being shown as Lot 11 on plan by G.L. Richardson,
dated May 4, 1889, racorded with Norfolk Deeds, Book 623, Page
263, bounded and described as follows:
SOUTHEASTERLY by Lot 12 on said plan, 86.5 feet;
SOUTHWESTERLY by Lothrop Avanue, 50 leet;
NORTHWESTERLY by Lot 10 on said plan, 87.5 feet; and
NORTHEASTEALY by land now or formerly of Churchill, 50 feet.
Coniaining 4,350 feet of land.
For mortgagor's title see deed recorded with the Norfolk County
Registry of Deeds in Book 22934, Paga 25.
The premises will be sold subject to a one-year ‘edemption tight
in favor of the United States of America by virtue of the Notice
of Lien for Fine and/or Restitution Imposed Pursuant to the And-
Tersorism and Elective Death Penalty Act of 1996 recorded at
Sulfolk County Registry of Deeds in Book 25128, Page 520.
The premises will be sold subject to any and all unpaid taxes and
other municipal assessments and liens, and subject lo prior liens or
other entorceable ercumbrances of record entitled to precedence
aver this morigage, and subject to and with the benefit of ail
easements, restriclions, reservations and corditions of record and
subject to all tenancies and/or tights of parties In possession,
Terms of the Sale: Cash, cashier's or certltied check in the sum
of $5,000.00 as a deposit must be shown at tha time and place of
the sale in order to qualify as a bidder (the mortgage holder and its
designee(s) are exampt trom this requirement); high bidder to sign
writtan Memorandum of Sale upon acceplance of bid; balance
of purchase price payable in cash or by certified check in thirty
(30) days tram the date of the gale at the offices of mongages’s
atlornay, Korda & Associates, P-C., 900 Chelmsford Siraet, Suite
3102, Lowell, MA 01851 or such other time as may be designated
by mortgagee. The description ‘or the premises contained in said
Mmorigage shail control in the avert of a typographical error in this
pubiication,
Olher terms to be announced at the sale.
HSBC Bank USA, National Association, as Trustee for Fremont
Hame Loan Trust 2005-E, Mortgage-Backed Certificates, Series
2005-E
Karde & Associates, P.C.
900 Chelmsford Streei
Suite 9102
Lowell, MA01851
(978) 256-1500
Benjamin, Lyndon, 13-010751, August 25, 2016, September 1,
2016, September 8, 2016
MT - 8/25, 9/1, 9/8

 
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 73 of 76

EXHIBIT 2-K
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 74 of 76

Bk 34756 P280 #129846
12-13-2016 @ 11:24a

FORECLOSURE DEED

HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E,
Mortgage-Backed Certificates, Series 2005-E, having a place of business c/o Ocwen Loan Servicing,
LLC, 1661 Worthington Road, Suite 100, West Palm Beach, Florida 33409, the present holder ofa
mortgage from Lyndon Benjamin to Mortgage Electronic Registration Systems, Inc. acting solely as a
nominee for Fremont Investment & Loan, dated September 23, 2005, and recorded in Norfolk County
Registry of Deeds in Book 22934, Page 27*, by the power conferred by said mortgage and every other
power, for Four Hundred Twenty-Eight Thousand Dollars and 00/100 ($428,000.00) paid, granis to
HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E,
Mortgage-Backed Certificates, Series 2005-E, c/o Ocwen Loan Servicing, LLC, 1661 Worthington
Road, Suite 100, West Palm Beach, Florida 33409, the premises conveyed by said mortgage.

*See Assignment Recorded at Norfolk County Registry of Deeds in Book 32560, Page 199.

Witness the execution of said corporation on _Nivenby 9b) 2.016

HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E

By: Ocwen Loan Servicing, LLC

Its: Attorney in Fact

Lh ZA WB0—Hhe
By: Carlene Reld
Title: Contract Management Coordinator

For authority see Power of Attorney recorded in Suffolk County Registry of Deeds in Book 51252,
Page 341.

STATE OF e Bale
COUNTY OF
On this 30 _day of _Mitzsdsy 2016, before me, the undersigned Notary Public, personally

appeared __‘Carlene Reid Contrct Managonent Coontnator —_, of Ocwen Loan Servicing LLC, as attorney
in fact for HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E,
Mortgage-Backed Certificates, Series 2005-E, who is either personally known to me, or proved to me
through satisfactory evidence of identification, to be the person who signed the preceding or attached
document, and acknowledged to me that he/she executed the same for its stated purpose and as the
free act and deed of HSBC Bank USA, National Association, as Trustee for Fremont Home Loan
Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E.

Property Address: 10 Lothrop Avenue, Milton, MA 02186

  
 

 
  

Notary\Public
My commission expiress———

Notary Public Stata of Flovida
C Mei-Ling Mitchell

* My Commission FF 072051

5 8 Exp rea 12/02/2017

CHAPTER 143 SEC, AS AMENDED BY CILAPTER 497 OF 1969

Eveq. deed prusented for racard shad sontam or have cadomed upon il the fult namre, cesidence and post allice nddress of the grantee and a tecaial of the sound of tho full consideralon iharoct in datats
or th ‘av ihe olher eterfigng. if no} delivered for i yf sum, “The fet adereaien ihead mean the lotal pro fer dhe coewey ence Tithoul dediactien for any biens of
encumrmnces assumed ly the proiaet of teriziting theron. All such endorsers and reeilals shulllbs teepeded at part of the dead, Failure ta comnply au able seotlon ghall nae aMTintt the validly of ony
deed No register of deeds shaltaccepl o deed for recording uoleas 11 in compliance with ihe requiremonia ul this. ection,

 

Property Address: 10 Lothrop Avenue, Milton, MA 02186
1.910751 / FOO

MASSACHUSETTS STATE EXCISE TAK
Norfolk Registry of Deeds

Date: 12-13-2016 » 11:24am

Ctld: 720 Doc#: 129646
Pee: $1,951.68 Cons: $428,000.00

WILLIAM P, O'DONNELL, REGISTER
NORFOLK COUNTY RECISTRY OF DEEDS
RECEIVED & RECORDED ELECTRON: CALLY
Property Address: 10 Lothrop Avenue, Milton, MA 02186

Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 75 of 76

Bk 34756 P2864 #129847
12-13-2016 @ 11:24a

AFFIDAVIT REGARDING NOTE SECURED
BY MORTGAGE BEING FORECLOSED

Property Address; 10 Lothrop Avenue, Milton, MA 02186

Mortgage: Lyndon Benjamin to Mortgage Electronic Registration Systems, Inc. acting solely as a nominee for
Fremont Investment & Loan, dated September 23, 2005 recorded in Norfolk County Registry of Deeds in Book
22934, Page 27.

Assigned To: HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2005-E,
Mortgage-Backed Certificates, Series 2005-E by assignment as follows: assignment from Mortgage Electronic
Registration Systems, Inc. (MERS) solely as nominee for Fremont Investment & Loan its successors and/or
assigns to HSBC Bank USA, National Association, as Trustee for Fremont Home Lean Trust 2005-E, Mortgage-
Backed Certificates, Series 2005-E dated September 9, 2014 recorded at Norfolk County Registry of Deeds in
Book 32560, Page 199.

Foreclosing Mortgagee: HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust
2005-E, Mortgage-Backed Certificates, Series 2005-E

Jose Manriqua
The undersigned, 7 , having personal knowledge of the facts
herein stated, under oath deposes and says as follows:

1. Lam: [Check One]
({ ] An officer or employee of HSBC Bank USA, National Association, as Trustee for Fremont Home
Loan Trust 2005-E, Mortgage-Backed Certificates, Series 2005-E, where | hold the office of

 

(X] An officer or employee of a duly authorized agent of HSBC BANK USA, NATIONAL
ASSOCIATION, AS TRUSTEE FOR FREMONT HOME LOAN TRUST 2005-E, MORTGAGE-
BACKED CERTIFICATES, SERIES 2005-E.
; Contract Management Coordinator

2. In my capacity as (title), 1 am
familiar wiih the business records of Ocwen Loan Servicing, LLC as they relate to the servicing of the
Mortgage Loan which is the subject of this affidavit. Ocwen Loan Servicing, LLC’s records are reliable
because they are kept in the ordinary course of business by persons who have a business duty to make
such records, The records are made at or near the occurrence of events so recorded. To the extent records
related to the loan come from another entity, those records were received by Ocwen Loan Servicing, LLC
in the ordinary course of its servicing business, have been incorporated into and maintained as part of
Ocwen Loan Servicing, LLC's business records, and have been relied on by Ocwen Loan Servicing,
LLC. It is the regular practice of Ocwen Loan Servicing, LLC in its mortgage servicing business to make
and maintain these records. I have personal knowledge of the facts set forth in this affidavit based upon
my review of Ocwen Loan Servicing, LLC’s business records maintained in connection with the Mortgage
and the related Mortgage loan account whose repayment the Mortgage secures

WILLIAM P, O° DONNELL, REGISTER
NORFOLK COUNTY REGISTRY CF DEEDS
RECEIVED & RECORDED ELECTRONICALLY
Case 1:17-cv-11727-PBS Document 29-2 Filed 05/28/19 Page 76 of 76

Bk 34756 Pg285 #129847

3. Based upon my review of the business records of OCWEN LOAN SERVICING, LLC, I certify that:

a. as of the dates when the Notices of Sale relating to the mortgage at issue were mailed and published
pursuant to M.G.L. Chapter 244, Section 14 up to and including the Foreclosure Sale Date, the
Foreclosing Mortgagee was: [Check One]

[X] the holder of the promissory note secured by the above mortgage.
{ ] authorized by the owner of the promissory note secured by the above mortgage to conduct the
foreclosure sale.

b. [Check One}

{X] the contractual notice of default was sent to the mortgagor(s) on or before July 17, 2015,

[ ] the contractual notice of default was sent to the mortgagor(s) after July 17, 2015, and strictly
complies with the notice provision set forth in the terms of the subject mortgage.

[ ] Notice of default is not required pursuant to the terms of the subject mortgage.

Signed uncer the pairs and penalties of perjury this 30  dayof__ 8 ov , 2016.

HSBC Bank USA, National Association, as Trustee for
Fremont Home Loan Trust 2005-E, Mortgage-Backed
Certificates, Series 2005-E

By: Ocwen Loan Servicing, LLC

Its: Attorney in Fact

 
 
  
 

By:
Title:

fanriquige
nt Managemen Coordinalor

For authority see Power of Attorney recorded in Suffolk County Registry of Deeds in Book 51252,
Page 341.

STATE OF FLORIDA
COUNTY OF _@hurt SACK

Sworn to (or affirmed) and subscribed before me this 30 day of Leu box
2016 (year), by Jose Manrique

(name of person making statement).
Me pir~s

Notary Public State ot tor (Signature of Lhe hag
fo a*: Karan P Peterkin mae Notary Public - State of Florida

My Commission FF 1 187A:
% a Expires O325/2008 :

 

Karen P. Paterkin

 

(seal) tamped WN ubli

Personally Known
Produced Identification Type of Identification Produced:

 
